IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

IN RE VAXART, INC.                      ) CONSOLIDATED
STOCKHOLDER LITIGATION                  ) C.A. No. 2020-0767-PAF


                        MEMORANDUM OPINION

                       Date Submitted: February 4, 2022
                         Date Decided: June 3, 2022

Stephen E. Jenkins, F. Troupe Mickler, IV, ASHBY & GEDDES, P.A., Wilmington,
Delaware; Gregory V. Varallo, BERNSTEIN LITOWITZ BERGER &
GROSSMANN LLP, Wilmington, Delaware; Jeroen van Kwawegen, Daniel E.
Meyer, Margaret Sanborn-Lowing, BERNSTEIN LITOWITZ BERGER &
GROSSMANN LLP, New York, New York; Gustavo F. Bruckner, Samuel J.
Adams, Daryoush Behbood, POMERANTZ LLP, New York, New York; Sascha N.
Rand, Rollo C. Baker, IV, Silpa Maruri, Jesse Bernstein, Charles H. Sangree,
QUINN EMANUEL URQUHART & SULLIVAN, LLP, New York, New York;
Stanley D. Bernstein, Matthew Guarnero, BERNSTEIN LIEBHARD LLP, New
York, New York; William J. Fields, Christopher J. Kupka, Samir Shukurov, FIELDS
KUPKA & SHUKUROV LLP, New York, New York; Attorneys for Plaintiffs.

Brock E. Czeschin, Andrew L. Milam, RICHARDS LAYTON & FINGER, P.A.,
Wilmington, Delaware; Riccardo DeBari, Renee Zaytsev, THOMPSON HINE, New
York, New York; Attorneys for Defendants Andrei Fioroiu, Wouter W. Latour, Todd
Davis, Michael J. Finney, Robert A. Yedid, Anne M. VanLent, and Nominal
Defendant Vaxart, Inc.

Matthew F. Davis, Abraham C. Schneider, POTTER ANDERSON & CORROON
LLP, Wilmington, Delaware; Douglas A. Rappaport, Kaitlin D. Shapiro, Elizabeth
C. Rosen, Madeleine R. Freeman, AKIN GUMP STRAUSS HAUER & FELD LLP,
New York, New York; Attorneys for Defendants Steven Boyd, Keith Maher, and
Armistice Capital, LLC.



FIORAVANTI, Vice Chancellor
      In May 2020, as the COVID-19 pandemic gripped the world, the federal

government formed Operation Warp Speed (“OWS”) a national program to

accelerate the development, manufacturing, and distribution of COVID-19 vaccines,

therapeutics, and diagnostics. With nearly $10 billion in authorized funds, the

objective was to develop and deliver a safe and effective COVID-19 vaccine by

January 2021. As of May 2020, OWS had selected 14 vaccine candidates, which

would then be narrowed to the seven or eight most promising candidates. Those

finalists would then go through further testing and clinical trials, followed by large

scale production and distribution. Shortly after the OWS statement, news reports

revealed the names of some, but not all of the selected vaccine candidates.

      On June 26, 2020, Vaxart, Inc. (“Vaxart” or the “Company”), a small

biotechnology company working to develop an oral COVID-19 vaccine, issued a

press release headlined:    “Vaxart’s COVID-19 Vaccine Selected for the U.S.

Government’s Operation Warp Speed.” This headline was just that—a headline. It

did not tell the whole story. The press release did not state that Vaxart had been

selected as one of the seven or eight final vaccine candidates to receive federal

funding to develop, manufacture, and potentially distribute its COVID-19 vaccine.

Instead, the body of the press release stated that Vaxart had been invited to

participate in a non-human, primate, research study funded under the umbrella of

resources and initiatives encompassed by OWS.
      The plaintiffs are Vaxart stockholders who have alleged that the Company’s

selection to participate in the non-human primate study should have been disclosed

to stockholders in advance of the June 8, 2020 annual meeting of Vaxart

stockholders. Specifically, the plaintiffs allege that Vaxart’s selection to participate

in the research study was material information that stockholders should have been

told prior to their vote at the annual meeting on an amendment to Vaxart’s equity

incentive plan. The plaintiffs also allege that the director defendants were unjustly

enriched by hiding this news because the plan amendment, once approved, enabled

the directors to issue themselves “spring-loaded” stock options.

      In an earlier opinion, the court dismissed breach of fiduciary duty and aiding

and abetting claims concerning the board’s amendment of two warrant agreements

with a hedge fund that enabled the fund to dispose of its shares more quickly. In this

opinion, the court considers the remaining breach of fiduciary duty claim concerning

the amendment to the equity incentive plan and the unjust enrichment claim

concerning compensation decisions made before and after stockholders approved

the plan amendment. The operative complaint fails to allege facts creating a

reasonable inference that the Company’s selection to participate in a single, non-

human, primate, research study was material to stockholders voting on the plan

amendment.     The plaintiffs’ unjust enrichment theory also proceeds from the

incorrect premise that the selection of Vaxart to participate in a single research study

                                           2
was material non-public information that the directors knew at the time of their

compensation decisions and would cause the Company’s stock price to increase, thus

enhancing the value of their options. Accordingly, the defendants’ motion to dismiss

is granted.

I.     FACTUAL BACKGROUND 1

       Unless otherwise specified, the facts recited in this Memorandum Opinion are

drawn from the Verified Complaint (the “Complaint”), documents integral thereto,

or otherwise subject to judicial notice.2


1
  This Opinion avoids repetition of facts pertaining to the warrant amendment claims,
which were the subject of the court’s Memorandum Opinion dated, November 30, 2021,
as corrected on December 1, 2021.
2
  Exhibits attached to the operative complaint (“Compl.”), see Jaquith v. Vaxart, Inc., C.A.
No. 2020-0904-PAF, Dkt. 1, will be cited as “Ex.” Exhibits entered into the record by the
Plaintiffs (defined below) outside of the Complaint, see Dkt. 128, will be cited as “Pls.’
Ex.” Exhibits entered into the record by the Armistice Defendants (defined below), see
Dkt. 81, 97, and 113, will be cited as “Armistice Defs.’ Ex.” Exhibits entered into the
record by the Vaxart Defendants (defined below), see Dkt. 84, 99, and 131, will be cited
as “Vaxart Defs.’ Ex.” Plaintiffs have objected that Defendants have introduced into the
record “extraneous documents” produced to Plaintiffs in response to books and records
demands under 8 Del. C. § 220. Pls.’ Ans. Br. 34. Plaintiffs’ characterization of Vaxart’s
participation in OWS has prompted the Defendants to request that the court “review the
actual documents to ensure that the plaintiff has not misrepresented their contents and that
any inference the plaintiff seeks to have drawn is a reasonable one.” In re CBS Corp.
S’holder Class Action & Deriv. Litig., 2021 WL 268779, at *18 (Del. Ch. Jan. 27, 2021)
(citations omitted). The Plaintiffs’ respective confidentiality agreements with the
Company governing the production of Section 220 documents each provide that all
“documents” produced pursuant to the agreements “will be deemed incorporated by
reference in any complaint relating to the subject matter referenced in the Demand[s].”
Armistice Defs.’ Exs. 1 ¶ 11, 2 ¶ 13. The confidentiality agreement between the Company
and Plaintiffs Cynthia Jaquith and Paul Bergeron makes incorporation conditional upon
written confirmation from the Company that it “believes in good faith that it has completed

                                             3
          A.    The Parties

          Plaintiffs Cynthia Jaquith and Paul Bergeron have been Vaxart stockholders

since April 2020. 3 Plaintiff Kenny Galjour alleges to have been a Vaxart stockholder

“at all relevant times.” 4 They are collectively referred to as “Plaintiffs” herein.

          Nominal defendant Vaxart is a Delaware corporation based in San Francisco,

California.5 The Company is a clinical stage biotechnology company focused on

developing oral vaccines.6 Vaxart is the result of a 2018 reverse merger (the

“Merger”) between Vaxart, Inc., then a privately held company (“Private Vaxart”),

and publicly traded Aviragen Therapeutics, Inc. (“Aviragen”). 7 As a result of the




production” of all in-scope documents within five business days of making a “good-faith
determination” as to such. Armistice Defs.’ Ex. 2 ¶ 14. Defendants have entered into the
record an October 1, 2020 letter representing that “on September 1, 2020, the Company
provided the written certification required by Paragraph 14 of the Confidentiality
Agreement, stating that it believes in good faith that it has completed its production of the
documents that the Company stated it will produce, all of which are within the scope of the
Demands.” Vaxart Defs.’ Ex. 28. Plaintiffs have not disputed this representation.
Nevertheless, the incorporation by reference of documents produced under Section 220
“does not change the pleading standard that governs a motion to dismiss.” Amalgamated
Bank v. Yahoo! Inc., 132 A.3d 752, 798 (Del. Ch. 2016) (emphasis omitted), abrogated on
other grounds by Tiger v. Boast Apparel, Inc., 214 A.3d 933 (Del. 2019). “If there are
factual conflicts in the documents or the circumstances support competing interpretations,
and if the plaintiff makes a well-pleaded factual allegation, then the allegation will be
credited.” Id.
3
    Compl. ¶ 20.
4
    Dkt. 1 (“Galjour Compl.”) ¶ 17.
5
    Compl. ¶ 21.
6
    Id. ¶ 32.
7
    Vaxart Defs.’ Ex. 3 at 95.
                                             4
Merger, Private Vaxart became a subsidiary of Aviragen and Aviragen changed its

name to Vaxart.8 Certain Aviragen and Private Vaxart directors continued on after

the Merger as directors of the post-Merger parent company (“Vaxart”), including

three of the named defendants in this case. 9 Vaxart’s common stock trades on the

Nasdaq stock market. 10

          Defendants Steven Boyd and Keith Maher joined the Vaxart board of directors

(the “Board”) in October 2019. 11 Boyd is the Chief Investment Officer and Maher

is a Managing Director of defendant Armistice Capital LLC (“Armistice”), a hedge

fund focused on the health and consumer sectors. 12            Armistice was a Vaxart

stockholder from September 26, 2019 13 until at least June 29, 2020, the date of its

last publicly reported trade before the filing of the Complaint. 14 Boyd and Maher




8
    Id.
9
    See Vaxart, Inc., Schedule 14A (Apr. 24, 2020) (the “Proxy”) at 10–12.
10
     Vaxart Defs.’ Ex. 3 at Cover Page.
11
     Proxy at 10–11.
12
     Compl. ¶¶ 1, 22–24.
13
  Vaxart, Inc., Schedule 13D (Oct. 1, 2019). The court may take judicial notice of this and
other SEC filings cited in this Opinion to the extent they are “matters that are not subject
to reasonable dispute.” In re Gen. Motors (Hughes) S’holder Litig., 897 A.2d 162, 169
(Del. 2006) (citing D.R.E. 201(b)); see Wal-Mart Stores, Inc. v. AIG Life Ins. Co., 860 A.2d
312, 320 n.28 (Del. 2004) (noting that courts may take judicial notice of contents of public
documents such as SEC filings required by law to be filed).
14
     Vaxart, Inc., Schedule 13D (June 30, 2020).
                                              5
are together the “Armistice Directors” and, together with Armistice, the “Armistice

Defendants.”

           Defendant Wouter Latour is the Chairman of the Vaxart Board. 15 Latour

served as a director and Chief Executive Officer (“CEO”) of Private Vaxart since

October 2011 and September 2011, respectively, through the Merger, and he has

continued to serve as a director of Vaxart since then. 16 He also continued to serve

as the CEO of Vaxart since the Merger until his resignation on June 14, 2020.17

           Defendant Andrei Floroiu joined the Board on April 13, 2020. 18 On June 15,

2020, the Board appointed him to replace Latour as CEO.19

           Defendants Michael Finney, Robert Yedid, and Todd Davis are outside

directors of Vaxart. Finney joined the board of Private Vaxart in 2007 and stayed

on after the Merger as a Vaxart director. 20 He also served as the CEO of Private

Vaxart from 2009 until 2011.21 Yedid and Davis were appointed to the Vaxart Board




15
     Compl. ¶ 25.
16
     Proxy at 9.
17
     Compl. ¶¶ 25, 101.
18
     Id. ¶¶ 4, 38.
19
   Vaxart, Inc., Current Report (Form 8-K) (June 15, 2020), Item 5.02. The Complaint
alleges that Floroiu “served as . . . CEO of the Company since June 15, 2020.” Compl. ¶
26.
20
     Proxy at 10.
21
     Id.
                                            6
in October 2019. 22 Davis served on the Board’s Compensation Committee (the

“Compensation Committee”) “at all times relevant hereto.” 23

          Anne M. VanLent was a director of Private Vaxart from 2013 24 until the

Merger and stayed on as a Vaxart director until June 8, 2020.25 VanLent was not

nominated for reelection at the 2020 annual meeting of Vaxart stockholders.26

          Latour, Boyd, Floroiu, Davis, Finney, Maher, Yedid, and VanLent are

together referred to in this Opinion as the “Director Defendants.”

          B.      Vaxart’s Vaccine Development Efforts
          As of December 31, 2019, Vaxart only had 14 full-time employees, 27 had

experienced two consecutive years of net losses,28 and had never brought a vaccine

to market.29 On January 31, 2020, in the early stages of the COVID-19 pandemic,

Vaxart announced it was developing a vaccine for COVID-19. 30 Vaxart’s stock


22
     Compl. ¶¶ 28-29.
23
     Id. ¶ 28.
24
     Vaxart, Inc., Form 10-K (Feb. 6, 2019) at 120.
25
     Compl. ¶ 30.
26
     See Proxy at 9.
27
     Vaxart, Inc., Form 10-K (Mar. 19, 2020) at 38.
28
     Id. at 80.
29
  Compl. ¶ 33; see Vaxart, Inc., Form 10-K (Mar. 19, 2020) at 38 (“[W]e . . . have not yet
successfully completed a large-scale, pivotal clinical trial, obtained marketing approval,
manufactured our tablet vaccine candidates at commercial scale, or conducted sales and
marketing activities that will be necessary to successfully commercialize our product
candidates.”).
30
     Compl. ¶ 39.
                                              7
price closed at $1.25 per share that day. 31 In its annual report to stockholders in

March 2020, Vaxart acknowledged that its “business currently depends heavily on

the successful development, regulatory approval and commercialization of our

coronavirus and norovirus tablet vaccine.” 32          In the ensuing months, Vaxart

disclosed its incremental progress in developing its COVID-19 oral vaccine.33

         C.     The 2019 Equity Incentive Plan
         Like many early-stage biotech companies with little to no cash flow, Vaxart

used equity awards to incentivize and compensate employees, directors, and

contractors. In April 2019, Vaxart’s stockholders approved an equity incentive plan

(the “Plan”). 34 The Plan authorized the Board to grant individual equity-based




31
   VXRT Historical Data, Vaxart, Inc. Common Stock, https://www.nasdaq.com/market-
activity/stocks/vxrt/historical (last visited May 26, 2022). Here and elsewhere, “I take
judicial notice of these reported stock prices because they are not subject to reasonable
dispute.” Lee v. Pincus, 2014 WL 6066108, at *4 n.11 (Del. Ch. Nov. 14, 2014) (citing
D.R.E. 201(b)(2)).
32
     Vaxart, Inc., Form 10-K (Mar. 19, 2020) at 40.
33
  See Compl. ¶ 41; see also, e.g., Vaxart, Inc., Current Report (Form 8-K) (April 29, 2020),
Ex. 99.1 (“announced that [Vaxart’s] lead vaccine candidates generated anti-SARS CoV-
2 antibodies in all tested animals after the first dose”); Vaxart, Inc., Current Report (Form
8-K) (May 12, 2020), Ex. 99.1 (reporting that “the Company’s lead vaccine candidates
generated robust anti-SARS CoV-2 antibodies in all tested animals after both the first and
second dose, with a clear boosting effect after the second dose”); Vaxart, Inc., Current
Report (Form 8-K) (June 18, 2020), Ex. 99.1 (corporate presentation describing Vaxart’s
“Covid-19 program” as “Advancing Expeditiously”).
34
     Vaxart Defs.’ Ex. 2 (the “Plan”).
                                              8
compensation “Awards”—including stock options, restricted stock awards, and

stock appreciation rights (“SARs”)—to employees, directors and consultants. 35

          Subject to exceptions not pertinent here, “the aggregate number of shares of

Common Stock that may be issued pursuant to Stock Awards will not exceed

1,600,000 shares” (the “Share Reserve”). 36 In addition, the maximum number of

shares subject to stock awards granted during any calendar year to any non-employee

director, taken together with any cash fees paid by the Company to such non-

employee director during such calendar year, may not exceed $600,000 in total

value, “calculating the value of any such stock awards based on the grant date fair

value of the stock awards for financial reporting purposes.”37

          The Plan provides that it is to be administered by the Board, which may

delegate administrative authority to a Board committee. 38 The Board “delegated

concurrent authority to administer the . . . Plan to [the] Compensation Committee.39

In practice, the Compensation Committee recommended award grants to the Board,




35
     Id. § 1(a)–(c).
36
     Id. § 3(a)(i).
37
  Id. § 3(d). For newly elected or appointed directors, the threshold is $750,000 in total
value for the calendar year in which they first join the Board. Id.
38
     Id. § 2(c)(i).
39
     Proxy at 25.
                                            9
which acted as the final decision maker. 40 The Compensation Committee at all

relevant times in this case consisted of Maher and Davis.41

          On February 21, 2020, the Board approved an amendment to the Plan (the

“Plan Amendment”) that would increase the Share Reserve from 1.6 million to 8

million shares.42 The Plan Amendment was conditioned upon stockholder approval,

which the Board intended to seek at the next annual meeting of stockholders.43 In

the meantime, on March 24, 2020, the Board approved a grant of time-based stock

options covering a total of 2,610,000 shares—including 900,000 shares to CEO

Latour—at a per share exercise price of $1.70 44—the closing price of Vaxart’s shares

on that day (the “March Awards”).45 The March Awards vested over a two-year

period.46


40
  The awards at issue here were granted by the Board upon the Compensation Committee’s
recommendation. Vaxart Defs.’ Ex. 26 at VAXART000068.
41
     Compl. ¶¶ 24, 28; Proxy at 13–14.
42
   Proxy at 21. The Complaint calls the “increase [of] the shares reserved for issuance
under the Company’s equity incentive plan” the “2020 Plan.” Compl. ¶ 14. The Complaint
alleges that “[t]he Vaxart Board approved the 2020 Plan on March 24, 2020. To effect it,
the stockholders would still have to vote to approve it.” Id. ¶ 92. The Proxy made clear
that stockholders were being asked to vote on an amendment to the Plan, not to vote on the
adoption of a new plan. See Proxy at 3 (describing “Proposal No. 3” thus: “To approve
an amendment to our 2019 Equity Incentive Plan to increase the number of shares of
common stock reserved for issuance thereunder by 6,400,000 shares to 8,000,000 shares.”).
43
     Proxy at 21.
44
     Compl. ¶¶ 93, 94.
45
     Proxy at 22, 32.
46
     Id. at 32.
                                           10
          On April 13, 2020, the Board granted 54,720 time-based stock options to

Floroiu upon his joining the Board (the “April Awards”).47 The exercise price was

$1.71,48 the closing price of Vaxart’s common stock on April 13, 2020. 49 Floroiu’s

option grant was not extraordinary. The number and terms were the same as those

in the awards to new directors upon joining the board since early 2019—54,720

options, vesting over three years.50 At the time of grant, none of the March Awards

or April Awards could be exercised, however, because the number of shares

underlying those awards exceeded the number of shares remaining in the Share

Reserve.          Therefore, those option awards were only exercisable if Vaxart

stockholders approved the Plan Amendment at the upcoming annual meeting of

stockholders.

          The Board selected June 8, 2020 for the annual meeting of stockholders (the

“Annual Meeting”) and planned to hold a meeting of the Board immediately

thereafter. The Company issued the notice of meeting and proxy statement (the

“Proxy”) on April 24, 2020. The Proxy included a proposal to amend the certificate




47
     Id. at 33.
48
     Compl. ¶ 89.
49
     Proxy at 33.
50
  Id. at 44. Boyd and Maher did not receive any awards under the Plan, as dictated by
Armistice’s policy. Compl. ¶ 15 n.1.
                                           11
of incorporation to increase the number of authorized shares to 150 million. 51 The

Proxy also sought stockholder approval of the Plan Amendment to increase the Share

Reserve from 1.6 million to 8 million shares. 52 The Proxy disclosed that the Share

Reserve had been depleted to 110,276 issuable shares. 53 The Proxy also stated:

           In determining the number of additional shares to reserve for issuance
           under the 2019 Plan, our board of directors considered the number of
           shares available for future awards, the potential dilution resulting from
           the proposed increase, equity plan guidelines established by certain
           proxy advisory firms, and advice provided by the Compensation
           Committee’s compensation consultant. 54

The Proxy disclosed the March Awards and the April Awards, including the terms

of the specific grants to Latour, Floroiu, and two other Vaxart executives.55

According to the Proxy, the March Awards and the April Awards would be

exercisable only if stockholders approved the Plan Amendment. 56

           D.      Operation Warp Speed
           On May 15, 2020, the White House announced OWS—a “public-private

partnership to facilitate the development, manufacturing, and distribution of




51
     Proxy at 3.
52
     Id.
53
     Id. at 19.
54
     Id. at 22.
55
     Id. at 32–33.
56
     Id.
                                              12
COVID-19 countermeasures.” 57 OWS was an interagency federal program, led by

the U.S. Department of Health and Human Services and the Department of Defense,

funded with an initial budget of almost $10 billion to “accelerate the development,

manufacturing, and distribution of COVID-19 vaccines, therapeutics, and

diagnostics (medical countermeasures).”58 OWS planned to select a small number

of vaccine candidates to receive coordinated government support in simultaneous

vaccine development.59

         On June 3, 2020—five days before the Annual Meeting—Bloomberg reported

that “[t]he White House is working with seven pharmaceutical companies” as part

of OWS.60 The Bloomberg article explained that “Operation Warp Speed seeks to

compress a process that is typically years long into a matter of months, in part by

spending as much as $10 billion on research, manufacturing and agreements to


57
   Compl. ¶¶ 46, 46 n.2; see also Trump Administration Announces Framework and
Leadership for ‘Operation Warp Speed’, U.S. Dept. of Defense (May 15, 2020),
https://www.defense.gov/News/Releases/Release/Article/2310750/trump-administration-
announces-framework-and-leadership-for-operation-warp-speed/ (last visited May 26,
2022) (the “White House Press Release”). The court is permitted to consider documents
such as this press release relied upon in the Complaint. See Windsor I, LLC v. CWCapital
Asset Mgmt. LLC, 238 A.3d 863, 873 (Del. 2020) (The court “may consider documents
outside the pleadings when the document is integral to a plaintiff’s claim and incorporated
into the complaint, or when the document is not being relied upon to prove the truth of its
contents” and the court “may also take judicial notice of matters that are not subject to
reasonable dispute.”) (cleaned up).
58
     Compl. ¶¶ 46–47; White House Press Release.
59
     Compl. ¶ 46 & n.2.
60
     Id. ¶¶ 45–46.
                                            13
guarantee purchase of the vaccines.”61 Bloomberg noted that the program’s stated

goal of developing a vaccine before year-end “would be a remarkable feat, given the

process of bringing a conventional vaccine from inception to regulatory approval

takes more than a decade on average.” 62 “The June 3 Bloomberg article revealed the

names of five of the seven vaccine finalists selected for OWS. Vaxart was not one

of [them].” 63

           E.    The Day Before the Annual Meeting and Subsequent Board
                 Meeting
           On June 7, 2020—the day before the Annual Meeting and subsequent Board

and committee meetings—the Compensation Committee provided the Board with

recommendations for awards to be made under the Plan.64 The recommendations,

contained in a PowerPoint slide presentation and accompanying email, determined

that Floroiu was ineligible for an annual grant of options because he had just joined

the Board and received his initial option grant within the last six months.65 The

committee recommended that outside directors Davis, Finney, and Yedid each



61
  Riley Griffin and Jennifer Jacobs, White House Works with Seven Drugmakers in ‘Warp
Speed’       Push,      BLOOMBERG          (June     3,      2020,     5:14      PM),
https://www.bloomberg.com/news/articles/2020-06-03/white-house-working-with-seven-
drugmakers-in-warp-speed-push.
62
     Id.
63
     Compl. ¶ 50.
64
     Vaxart Defs.’ Ex. 24.
65
     Id.
                                         14
receive an annual stock option grant covering 65,700 shares,66 which would fully

vest one year later on June 8, 2021.67 That number was based on a “target” of

0.073% of “Total Outstanding” common stock, reflecting the 50th percentile of

annual equity awards in an analysis of peer data conducted by the Compensation

Committee’s independent compensation consultant, Compensia, Inc.68                The

committee also recommended accelerated vesting and a two-year extension to

exercise options held by VanLent, who was leaving the Board. 69 The committee

noted that this treatment was consistent with prior practice for departing directors.70

The committee did not recommend a grant of any new options to VanLent.71

           The Board meeting agenda was circulated on June 7, 2020.72 The agenda

items included updates on “Status Covid program” and “Status COVID funding” but

included no details. 73




66
     Vaxart Defs.’ Ex. 25 at VAXART0000016.
67
     Vaxart Defs.’ Ex. 26 at VAXART0000070.
68
   Vaxart Defs.’ Ex. 25 at VAXART000014; Vaxart, Inc., Schedule 14A (Apr. 30, 2021)
at 34.
69
     Vaxart Defs.’ Ex. 24.
70
     Id.
71
     Vaxart Defs.’ Ex. 25 at VAXART000016.
72
     Compl. ¶ 141.
73
     Armistice Defs.’ Ex. 24.
                                          15
           F.    The June 8 Meetings of the Stockholders, Compensation
                 Committee, and Board

           The June 8, 2020 Annual Meeting was held virtually, starting at 9:30 a.m.

Pacific Time.74 The telephonic Compensation Committee meeting began at 9:45

a.m. Pacific Time.75 According to the Compensation Committee meeting minutes,

the meeting lasted 15 minutes, with the committee formally approving for

submission to the Board the recommendations contained in its presentation that was

circulated the prior day. 76 The full Board then met by phone at 10:00 a.m. Pacific

Time. 77 Latour, Boyd, Davis, Finney, Floroiu, Maher, and Yedid attended. 78 Latour

summarized the results of the Annual Meeting, reporting that stockholders had

approved all of the proposals submitted for their approval.79 Latour then updated

the Board on Vaxart’s COVID-19 vaccine program, noting that “the Company was

invited to participate in a non-human primate study organized by Operation Warp

Speed and was negotiating the relevant documentation” (the “Research Study”).80

The Board minutes reflect no other reference to that invitation.



74
     Vaxart Defs.’ Ex. 26 at VAXART000066.
75
     Pls.’ Ex. A at VAXART000007.
76
     Id. at VAXART000007, VAXART000008.
77
     Vaxart Defs.’ Ex. 26 at VAXART000066.
78
     Id.
79
     Id.
80
     Id. at VAXART000067.
                                           16
           The record does not reflect precisely when Vaxart was invited to participate

in the Research Study or when the directors first became aware of it. The Plaintiffs

insist that “Vaxart’s management, the Board, and Armistice knew as of June 3, 2020,

and likely on May 28, 2020, that the Company had been chosen as an OWS

participant.”81      Plaintiffs cite no document or human conduct to support that

allegation other than the June 3, 2020 Bloomberg article.

           At the June 8, 2020 Board meeting, Latour also updated directors on the

development and manufacturing of the Company’s oral COVID-19 vaccine

candidate.82 On the subject of COVID-19 funding, Latour summarized the status of

various funding initiatives and potential funding sources,83 which included a

presentation on “BARDA/NIH (OWS)” and “[f]unding challenge study in NHP.”84

           The Compensation Committee formally presented its recommendations for

annual director compensation and stock option grants. 85 The Board approved those

recommendations, which accelerated vesting and extended the expiration date of

VanLent’s options and awarded 65,700 stock options to each of Davis, Finney, and




81
     Compl. ¶ 122 (emphasis omitted).
82
     Vaxart Defs.’ Ex. 26 at VAXART000067.
83
     Id.
84
     Pls.’ Ex. B at VAXART000049.
85
     Vaxart Defs.’ Ex. 26 at VAXART000068.
                                            17
Yedid. 86 The exercise price of the options awarded to Davis, Finney, and Yedid was

$2.39, which was the closing price of Vaxart’s common stock on the Nasdaq that

day. 87

          Five days after this Board meeting, the Board executed a written consent

deeming it in Vaxart’s best interests that Latour resign from his position as President

and CEO,88 but providing for him to remain on the Board. The Board also approved

a separation agreement with Latour, permitting his stock options to “vest for so long

as he continues to serve on the Board.” 89 The separation agreement included a

general release of claims that Latour may have against the Company, its officers,

directors, agents, and others. 90

          On June 15, 2020, the Company announced Latour’s resignation and the

appointment of Floroiu as his successor.91 No explanation was provided for Latour’s

resignation. 92



86
     Id. at VAXART000068, VAXART000070.
87
  VXRT Historical Data, Vaxart, Inc. Common Stock, https://www.nasdaq.com/market-
activity/stocks/vxrt/historical (last visited May 26, 2022).
88
     Compl. ¶ 102; Vaxart Defs.’ Ex. 27.
89
     Vaxart Defs.’ Ex. 27.
90
  Vaxart Defs.’ Ex. 9 at §§ 2(b), 3, Ex. C. On June 15, 2020, the Company announced
Latour’s resignation and the appointment of Floroiu as his successor. Compl. ¶ 103;
Vaxart, Inc., Current Report (Form 8-K) (June 15, 2020).
91
     Compl. ¶ 101; Vaxart, Inc., Current Report (Form 8-K) (June 15, 2020).
92
     Compl. ¶ 101; see Vaxart Defs.’ Ex. 27.
                                               18
         Upon his appointment as CEO, Floroiu received time-based stock options to

purchase 1,745,280 shares of Vaxart’s common stock at a strike price of $2.46 per

share, the closing price of Vaxart shares on June 15, 2020. 93 A quarter of the stock

option grant would vest on June 15, 2021, and the remaining options would vest in

equal monthly installments over the following three-year period, subject to

acceleration under certain circumstances. 94 Floroiu also received performance-

based stock options to purchase up to 900,000 shares of Vaxart’s common stock at

a strike price of $2.46 per share.95 One-third of the performance-based stock options

would vest if Vaxart’s shares closed at a per share price of $5, $7.50 and $10,

respectively, for ten consecutive trading days between June 15 and November 30,

2020. 96

         G.     Vaxart’s June 24, 25, and 26, 2020 Announcements and the
                Aftermath
         Two weeks after the Annual Meeting, Vaxart made three public

announcements on three consecutive days.        On June 24, 2020, the Company

announced that it would be included in the Russell 3000 Index, effective June 29,




93
     Compl. ¶¶ 103–04.
94
     Id. ¶ 104; Vaxart Defs.’ Ex. 27.
95
     Compl. ¶ 105.
96
     Id.; Vaxart Defs.’ Ex. 27.
                                         19
2020. 97 “On this news, Vaxart’s stock increased nearly 20%, from a closing price

of $2.66 on June 23, 2020 to a closing price of $3.19 on June 24, 2020.” 98 On June

25, 2020, Vaxart announced a memorandum of understanding with Attwill Medical

Solutions Steriflow, LP (“Attwill”) to manufacture Vaxart’s oral COVID-19

vaccine.99 The subheadline of the Company’s news release announcing the deal

stated that the agreement had the effect of “Enabling Production of A Billion or More

COVID-19 Vaccine Doses Per Year.”100 The Company’s stock price closed at $6.26

per share that day, as compared to $2.66 per share on June 23, 2020 and $3.19 per

share on June 24, 2020.101 The third announcement in this string is at the center of

this case—Vaxart’s invitation to participate in the OWS-sponsored, non-human

primate study.

         To place the announcement into proper context, as of late June 2020, OWS

had not yet identified all the participants in the vaccine development program. The




97
  Compl. ¶ 111; see Vaxart, Inc. Set to Join Russell 3000® Index, Vaxart, Inc. (June 24,
2020, 8:00 AM), https://investors.vaxart.com/news-releases/news-release-details/vaxart-
inc-set-join-russell-3000r-index. The court can take judicial notice of Vaxart’s
announcements as a “publicly available press release.” In re Duke Energy Corp. Deriv.
Litig., 2016 WL 4543788, at *4 n.34 (Del. Ch. Aug. 31, 2016).
98
     Compl. ¶ 111.
99
     Id. ¶ 112.
100
      Vaxart, Inc., Current Report (Form 8-K) (June 30, 2020), Ex. 99.1.
101
   VXRT Historical Data, Vaxart, Inc. Common Stock, https://www.nasdaq.com/market-
activity/stocks/vxrt/historical (last visited May 26, 2022).
                                             20
market was aware of the five participants that had been disclosed in the June 3

Bloomberg article. Here is the substantive portion of the June 26, 2020 press release:

         Vaxart’s COVID-19 Vaccine Selected for the U.S. Government’s
                           Operation Warp Speed

          OWS to Test First Oral COVID-19 Vaccine in Non-Human
                                  Primates

      SOUTH SAN FRANCISCO, Calif., June 26, 2020 (GLOBE
      NEWSWIRE) -- Vaxart, Inc., a clinical-stage biotechnology company
      developing oral vaccines that are administered by tablet rather than by
      injection, today announced that its oral COVID-19 vaccine has been
      selected to participate in a non-human primate (NHP) challenge study,
      organized and funded by Operation Warp Speed, a new national
      program aiming to provide substantial quantities of safe, effective
      vaccine for Americans by January 2021.

      The study is designed to demonstrate the efficacy of Vaxart’s oral
      COVID-19 vaccine candidate.

      “We are very pleased to be one of the few companies selected by
      Operation Warp Speed, and that ours is the only oral vaccine being
      evaluated. SARS-CoV-2, the coronavirus that causes COVID-19, is
      primarily transmitted by viral particles that enter through the mucosa -
      nose, mouth or eyes - strongly suggesting that mucosal immunity could
      serve as the first line of defense,” said Andrei Floroiu, Chief Executive
      Officer of Vaxart Inc. “In addition, our vaccine is a room temperature-
      stable tablet, an enormous logistical advantage in large vaccination
      campaigns.” 102




102
   Vaxart, Inc., Current Report (Form 8-K) (June 30, 2020), Ex. 99.2. Vaxart filed the
July 25, 2020 press release at the same time.
                                           21
         “On this news, Vaxart’s stock price jumped to a high of $14.30 and closed at

$8.04 on June 26, 2020,” compared to the prior day’s close of $6.26.103 The stock

closed at $6.44 on July 6, 2020.104 Three weeks after the trio of press releases,

starting July 13, 2021, Vaxart’s stock price closed above $10 a share for 13

consecutive trading days.105 As a result, Floroiu’s 900,000 performance-based

options became fully vested. Vaxart’s public relations campaign and sharp increase

in its stock price during that period caught the eye of regulators and law enforcement.

         In July 2020, Vaxart was served with a grand jury subpoena from the U.S.

Attorney’s Office for the Northern District of California.106            Pursuant to this

subpoena, Vaxart produced documents relating to its “participation in, and

disclosure of, an [OWS]-funded non-human primate study, and option grants,

warrant transactions, and other corporate and financing matters disclosed since

March 2020.”107




103
      Compl. ¶¶ 112–13.
104
   VXRT Historical Data, Vaxart, Inc. Common Stock, https://www.nasdaq.com/market-
activity/stocks/vxrt/historical (last visited May 26, 2022).
105
   Compl. ¶ 108. The Complaint does not contain any allegations concerning Vaxart’s
public statements about its vaccine development after June 26, 2020.
106
   Id. ¶ 120; Vaxart, Inc., Current Report (Form 8-K) (Oct. 14, 2020), Item 8.01. The
Form 8-K did not specify the date Vaxart was served with the subpoena.
107
      Compl. ¶ 120; Vaxart, Inc., Current Report (Form 8-K) (Oct. 14, 2020), Item 8.01.
                                             22
            On Saturday, July 25, 2020, The New York Times reported that “[s]ome

officials at the Department of Health and Human Services have grown concerned

about whether companies including Vaxart are trying to inflate their stock prices by

exaggerating their roles in Warp Speed.”108 The article quoted a Department official,

who confirmed that the Department “has entered into funding agreements with

certain vaccine manufacturers” and was “negotiating with others.”109 The official

also clarified: “[n]either is the case with Vaxart.”110 Vaxart’s stock price opened on

the following Monday, July 27, 2020, at $10.34 per share—down 15.86% from its

closing price the previous Friday. That same day, Vaxart’s stock price closed at

approximately $11.16 per share, down 9.19% from the previous closing price.

Between July 27, 2020 and September 8, 2020, Vaxart’s shares dropped 56.81%.111

            In August 2020, the Company voluntarily responded to a document request

from the Enforcement Division of the U.S. Securities and Exchange Commission,

providing documents similar to those given in response to the California grand jury



108
    David Gelles & Jesse Drucker, Corporate Insiders Pocket $1 Billion in Rush for
Coronavirus        Vaccine,       N.Y.        TIMES      (July      25,        2020),
https://www.nytimes.com/2020/07/25/business/coronavirus-vaccine-profits-
vaxart.html?smid=url-share (the “NYT Article”). The Complaint incorporates the article
by reference. See Compl. ¶ 118 (quoting the article).
109
      NYT Article.
110
      Id.
111
   VXRT Historical Data, Vaxart, Inc. Common Stock, https://www.nasdaq.com/market-
activity/stocks/vxrt/historical (last visited May 26, 2022).
                                           23
subpoena.112 Two months later, in October 2020, the Office of the U.S. Attorney for

the Northern District of California transferred its investigation to the Office of the

U.S. Attorney for the Eastern District of New York and the Fraud Section of Main

Justice.113 The New York investigators then issued a grand jury subpoena seeking

substantially the same information provided in response to the California grand jury

subpoena.114

II.      PROCEDURAL HISTORY

         A.       This Action
         On September 8, 2020, Plaintiff Kenny Galjour filed his complaint. On

October 20, 2020, Plaintiffs Cynthia Jaquith and Paul Bergeron filed their complaint.

The court consolidated the actions on November 12, 2020,115 and the Plaintiffs

designated the Jaquith-Bergeron complaint as the operative complaint.116

Defendants moved to dismiss. 117 On November 30, 2021, the court issued a

Memorandum Opinion, 118 corrected on December 1, 2021,119 dismissing Counts I,



112
      Compl. ¶ 121; Vaxart, Inc., Current Report (Form 8-K) (Oct. 14, 2020), Item 8.01.
113
      Pls.’ Ans. Br. 17; Vaxart, Inc., Form 10-K (Feb. 24, 2022) at 56.
114
      Pls.’ Ans. Br. 17; Vaxart, Inc., Form 10-K (Feb. 24, 2022) at 56.
115
      Dkt. 53.
116
      Dkt. 72.
117
      Dkt. 74, 75.
118
      Dkt. 122.
119
      Dkt. 123.
                                              24
IV and V.120 Thereafter, the court requested supplemental briefing as to two issues

related to Counts II and III.121 The parties completed briefing on February 4,

2022. 122

         B.       The California Actions

                  1.   The California State Court Action

         On August 4, 2020, other Vaxart stockholders initiated litigation against

Floroiu, Latour, Davis, Finney, Yedid, Boyd, and Maher (the “California

Defendants”) in the California Superior Court in San Mateo County (the “California

Litigation”).123 On November 25, 2020, the plaintiffs in the California Litigation

filed a Second Amended Complaint asserting claims for breach of fiduciary duties,

unjust enrichment, waste, and aiding and abetting breach of fiduciary duties, relating

to alleged “spring-loaded” stock option grants. 124

         On March 15, 2021, the California Superior Court granted the California

Defendants’ demurrer, without prejudice and with leave to replead. 125 On June 17,



120
   Count I was a breach of fiduciary duty claim asserted against the Director Defendants
for the approval of the warrant amendments (the “Warrant Amendments”). Count IV was
an unjust enrichment claim asserted against Armistice for the retention of the Warrant
Amendments. Count V was a breach of fiduciary duty claim asserted against Armistice.
121
      Dkt. 125.
122
      Dkt. 139–40.
123
      Defs.’ Joint Suppl. Br. in Further Supp. of Their Mots. to Dismiss, Ex. 37.
124
      Id.; Ennis v. Latour, 20-civ-03253 (Cal. Super. Ct. Nov. 25, 2020).
125
      Dkt. 116, Ex. B at 3; Ennis v. Latour, 20-civ-03253 (Cal. Super. Ct. Mar. 15, 2021).
                                              25
2021, the plaintiffs in the California action filed a Third Amended Complaint. 126 On

April 26, 2022, the California Court sustained the California Defendants’ demurrers

without leave to amend as to all claims asserted against Armistice and the unjust

enrichment and aiding and abetting claims against the Armistice Directors relating

to the Warrant Amendments.127 In its ruling, the California Court agreed with this

court’s holdings that the Warrant Amendments must be treated as a transaction

separate from the June Awards, that the stockholder plaintiffs failed to sufficiently

allege a quid pro quo arrangement between the Armistice Defendants and the other

director defendants, and that demand was not excused as to any claims relating to

the Warrant Amendments.128 The California Court has deferred ruling on the

remaining claims pending this court’s decision. 129

                 2.    The Federal Securities Actions

            On August 24, 2020, a securities fraud action was initiated by a Vaxart

stockholder in California federal court against the Company, Floroiu, Latour, and




126
      Ennis v. Latour, 20-civ-03253 (Cal. Super. Ct. June 17, 2021).
127
   Ennis v. Latour, 20-civ-03253 (Cal. Super. Ct. Apr. 26, 2022). The California Court
also acknowledged that “Plaintiffs have now had three opportunities to amend their
complaint” and concluded that “there is no reasonable possibility that Plaintiffs can amend
their complaint to allege demand futility as to the claims relating to the Warrant
Amendments.” Id. at 13.
128
      Id.
129
      Ennis v. Latour, 20-civ-03253 (Cal. Super. Ct. Apr. 26, 2022).
                                              26
the Armistice Defendants.130 The case was consolidated with several other similar

cases, and on January 29, 2021, the plaintiffs filed a consolidated amended

complaint adding Yedid, Davis, and Finney, and two Vaxart officers, Sean Tucker

and Margaret Echerd, as defendants. 131 On December 22, 2021, the court dismissed

the claims against Armistice but denied the motion to dismiss the consolidated

amended complaint as to the other defendants (the “Order”).

            In the Order, the court reasoned that the June 26, 2020 press release

announcing Vaxart’s participation in the non-human primate study, together with

the previous day’s press release announcing the agreement with Attwill, “created the

materially misleading impression that Vaxart stood at the precipice of pioneering a

successful coronavirus vaccine.”132 Because “Attwill lacked the regulatory capacity,

personnel, and wherewithal to produce even one dose, never mind one billion,” the

Attwill announcement created the misleading impression that the Company had

entered into the agreement because it was on the “cusp of achieving something

momentous.” 133 As to the announcement of the non-human primate study selection,

the court reasoned that, even if the press release was “literally true,” its timing and




130
      In re Vaxart, Inc. Sec. Litig., 3:20-cv-05949-VC (N.D. Cal. Aug. 24, 2020).
131
      In re Vaxart, Inc. Sec. Litig., 3:20-cv-05949-VC (N.D. Cal. Jan. 29, 2021).
132
      In re Vaxart, Inc. Sec. Litig., 2021 WL 6061518, at *4 (N.D. Cal. Dec. 22, 2021).
133
      Id.
                                              27
eye-catching title obscured the “crucial reality that Vaxart had been chosen only to

participate in a primate study and not to receive a vast influx of federal funds.”134

          On October 23, 2020, another Vaxart stockholder commenced a securities

class action against Armistice, Armistice Capital Master Fund Ltd., Boyd, and

Vaxart (as nominal defendant) in the United States District Court for the Southern

District of New York.135 The plaintiff sought the disgorgement of all profits realized

by the defendants, in violation of Section 16(a) of the Securities Exchange Act of

1934, 136 through the Warrant Amendments.137 The defendants moved to dismiss the

complaint, arguing that the Warrant Amendments were not so substantial and

material as to constitute a purchases of securities within the meaning of the statute.138

On March 29, 2022, the court denied the motion, finding that the plaintiff had

plausibly alleged that the Warrant Amendments were “tantamount to the purchase

of new securities” as they enabled the defendants to more expeditiously exercise the

warrants and to hold significantly more stock while executing them.139




134
      Id. at *5.
135
      Roth v. Armistice Capital, LLC, 1:20-CV-08872 (S.D.N.Y. Oct. 23, 2020).
136
      See 15 U.S.C. § 78p(a).
137
      Roth v. Armistice Capital, LLC, 2022 WL 912942, at *2 (S.D.N.Y. Mar. 29, 2022).
138
      Id. at *3.
139
      Id. at *3–4.
                                            28
III.     ANALYSIS

         Count II is a direct claim alleging the Director Defendants breached their

fiduciary duties by failing to disclose Vaxart’s selection to participate in the

Research Study prior to the stockholder vote on the Plan Amendment. Count III

asserts that Floroiu, Latour, Davis, Finney, Yedid, and VanLent were unjustly

enriched through their receipt of “stock options whose value they knew would be

inflated by the OWS announcement.” 140

         A.    Standard of Review
         On a motion to dismiss for failure to state a claim under Court of Chancery

Rule 12(b)(6):

         (i) all well-pleaded factual allegations are accepted as true; (ii) even
         vague allegations are well-pleaded if they give the opposing party
         notice of the claim; (iii) the Court must draw all reasonable inferences
         in favor of the non-moving party; and ([iv]) dismissal is inappropriate
         unless the plaintiff would not be entitled to recover under any
         reasonably conceivable set of circumstances susceptible of proof.

Savor, Inc. v. FMR Corp., 812 A.2d 894, 896–97 (Del. 2002) (cleaned up). At the

motion to dismiss stage, “[p]laintiffs are entitled to all reasonable factual inferences

that logically flow from the particularized facts alleged, but conclusory allegations

are not considered as expressly pleaded facts or factual inferences.” White v. Panic,

783 A.2d 543, 549 (Del. 2001) (citation omitted). “[A] claim may be dismissed if



140
      Compl. ¶ 179.
                                           29
allegations in the complaint or in the exhibits incorporated into the complaint

effectively negate the claim as a matter of law.” Malpiede v. Townson, 780 A.2d

1075, 1083 (Del. 2001).          The court also need not “accept every strained

interpretation of the allegations proposed by the plaintiff.” In re Gen. Motors

(Hughes) S’holder Litig., 897 A.2d 162, 168 (Del. 2006) (quoting Malpiede, 780

A.2d at 1083).

         B.    Count II Is Dismissed Because the Directors Were Not Required to
               Supplement the Proxy with Details of Vaxart’s Selection to
               Participate in the Non-Human Primate Study.
         Count II alleges that each of the Director Defendants breached their fiduciary

duties by not supplementing the Proxy with news about Vaxart’s selection to

participate in the Research Study. Plaintiffs maintain that this disclosure breach

rendered the stockholder vote on the Plan Amendment uninformed and, therefore,

the Plan Amendment is invalid. 141 Plaintiffs seek an order rescinding all options

awarded under the Plan, as amended, and directing a new “fully informed

stockholder vote.” 142




141
      Compl. ¶ 175.
142
    Compl. § VI, D & E (Requests for Relief). At the 2021 annual meeting, Vaxart
stockholders approved another amendment to the Plan, this time increasing the number of
shares underlying awards to 16,900,000 shares. Vaxart, Inc., Current Report (Form 8-K)
(June 21, 2021), Item 5.07. The proxy statement disseminated to stockholders in
connection with the vote on that amendment did not seek to ratify any prior awards under
the Plan. Vaxart, Inc., Schedule 14A (Apr. 28, 2021).
                                           30
      “It is well-settled law that directors of Delaware corporations [have] a

fiduciary duty to disclose fully and fairly all material information within the board’s

control when it seeks shareholder action.” Gantler v. Stephens, 965 A.2d 695, 710

(Del. 2009) (internal quotations omitted). “That duty attaches to proxy statements

and any other disclosures in contemplation of stockholder action.” Id. (internal

quotations omitted). The adequacy of a disclosure is a mixed question of law and

fact. In re Om Grp., Inc. S’holders Litig., 2016 WL 5929951, at *12 (Del. Ch. Oct.

12, 2016) (citing Zirn v. VLI Corp., 681 A.2d 1050, 1055 (Del. 1996)). This court

should deny a motion to dismiss “when developing the factual record may be

necessary to make a materiality determination.” See Davidow v. LRN Corp., 2020

WL 898097, at *8 (Del. Ch. Feb. 25, 2020) (collecting cases). Plaintiffs alleging a

disclosure claim must, however, “provide some basis for a court to infer that the

alleged violations were material.” Loudon v. Archer-Daniels-Midland Co., 700

A.2d 135, 141 (Del. 1997). “This Court has, on several occasions in the context of

a motion to dismiss, found it appropriate to dismiss disclosure claims on the basis

that the complained of omission was not material.” Orman v. Cullman, 794 A.2d 5,

32 (Del. Ch. 2002) (citing Malpeide v. Townson, 780 A.2d 1075, 1086 n.35 (Del.

2001)).143


143
   See, e.g., Feldman v. AS Roma SPV GP, LLC, 2021 WL 3087042 (Del. Ch. July 22,
2021) (granting motion to dismiss disclosure claims alleging material omissions in

                                          31
      “To state a claim for breach by omission of any duty to disclose, a plaintiff

must plead facts identifying (1) material, (2) reasonably available (3) information

that (4) was omitted from the proxy materials.” Pfeffer v. Redstone, 965 A.2d 676,

686 (Del. 2009) (citation omitted). “An omitted fact is material if there is a

substantial likelihood that a reasonable shareholder would consider it important in

deciding how to vote.” Rosenblatt v. Getty Oil Co., 493 A.2d 929, 944 (Del. 1985)

(quoting TSC Indus., Inc. v. Northway, Inc., 426 U.S. 438, 449 (1976)). The

materiality test “does not require proof of a substantial likelihood that disclosure of

the omitted fact would have caused the reasonable investor to change his vote.” Id.

(quoting TSC, 426 U.S. at 449). “[D]irectors are not required to disclose all available

information, but only that information necessary to make the disclosure of their

recommendation materially accurate and complete.” Matador Cap. Mgmt. Corp. v.

BRC Hldgs., Inc., 729 A.2d 280, 295 (Del. Ch. 1998) (internal quotations omitted).

      There is no dispute that Vaxart had not yet been invited to participate in the

Research Study when Vaxart disseminated the Proxy to stockholders on April 24,

2020. Thus, the issue on this motion as to Count II is whether the Director


financial statements and member loan materials); Pascal on behalf of Columbia Fin., Inc.
v. Czerwinski, 2020 WL 7383107, at *6–7 (Del. Ch. Dec. 16, 2020) (granting motion to
dismiss disclosure claims alleging material omissions in proxy materials); Chatham Asset
Mgmt., LLC v. Papanier, 2020 WL 204027 (Del. Ch. Jan. 13, 2020) (granting motion to
dismiss disclosure claims alleging material omissions in tender offer materials); Shaev v.
Adkerson, 2015 WL 5882942, at *11 (Del. Ch. Oct. 5, 2015) (granting motion to dismiss
disclosure claims alleging material omissions in proxy materials).
                                           32
Defendants had a duty to supplement the Proxy prior to the Annual Meeting with

information about the invitation to participate in the Research Study.

      The Delaware Supreme Court addressed a fiduciary’s duty to supplement its

disclosure in Kahn v. Household Acquisition Corp., 591 A.2d 166 (Del. 1991). In

Household, stockholder plaintiffs alleged that a proxy statement disseminated in

connection with a proposed merger should have been supplemented with post-proxy

information that would have provided more clarity as to the company’s projected

earnings.   Specifically, the proxy disclosed that the company and the federal

government were in negotiations over the amount of an annual government subsidy.

The proxy included both the company’s ask and the government’s bid. Less than

two weeks after the issuance of the proxy, the company and government negotiators

reached a preliminary agreement on the amount of the subsidy, which represented a

compromise between the bid and ask. The deal was not finalized until after

stockholders had voted to approve the merger. In a post-trial opinion, the Court of

Chancery concluded the information was not material. In affirming that conclusion,

the Delaware Supreme Court articulated a fiduciary’s duty to disclose subsequent

events:

      [S]ubsequent events may have significance, and thus require disclosure,
      only as they relate to information originally disclosed. If subsequent
      events impart a new and significant slant on information already
      discussed, their disclosure is mandated. If the subsequent event is
      tentative, ill defined or adds little to material already disclosed, the duty
      of fresh disclosure is limited.
                                           33
Id. at 171.

         The Court did not expand on the “limited” nature of the disclosure duty in the

last sentence of the quotation above. The Court concluded that in the case before it,

the tentative agreement on the amount of the subsidy “did not introduce a significant

new fact into the mix of financial data already available to shareholders.” Id. The

Court also emphasized the tentative nature of the agreement. Id. (“[T]hat which

plaintiff characterizes as an ‘agreement in principle’ had been reached at the staff

level and was subject to approval, and possible modification, at the [government

agency] level.”). In addition, the principal author of the fairness opinion presented

to the board testified that the agreement would not have altered his previous views

of the merger. Id. at 172.

         The Director Defendants here argue that Plaintiffs have failed to meet their

burden to plead an omission claim for three primary reasons. First, the Director

Defendants contend that news of the Research Study Selection was not “reasonably

available” to the Board because “there is no basis for Plaintiffs’ speculation that the

Board knew about the [Research Study Selection] prior to the June 8, 2020 Board

meeting, which took place after the Annual Meeting.”144 Second, the Director

Defendants argue that even if the Board had knowledge of that information,



144
      Vaxart Defs.’ Op. Br. at 56 (emphasis in original).
                                               34
Plaintiffs have failed to adequately allege that the information was material.145

Third, the Director Defendants contend that even if such information were material,

Plaintiffs have failed to adequately plead that the Board acted in bad faith.146

          The viability of the disclosure claim turns on the allegations concerning the

significance of the Research Study selection. Plaintiffs allege that Latour, as the

Company’s CEO, must have learned of the Research Study selection before the June

8, 2020 Board meeting 147 and that “it is implausible Latour would not immediately

inform the members of the Board of the news.” 148 That, Plaintiffs maintain, is

because the Research Study Selection was a “watershed moment” for the

Company: 149

          Selection to participate in OWS would mean that Vaxart is no longer
          one of many clinical stage biopharmaceutical companies enmeshed in
          the slow struggle to commercialize a drug, but instead now has access
          to the U.S. government’s substantial resources, with its COVID-19
          vaccine candidate having a path to be put on a fast-track regulatory
          timeline. 150


145
      Id. at 56–67.
146
      Vaxart Defs.’ Op. Br. at 57–58; Vaxart Defs.’ Op. Suppl. Br. at 2.
147
      Compl. ¶ 52.
148
   Id.; see also Compl. ¶ 57 (“Latour surely kept his fellow Board members apprised of
the status of this make-or-break negotiation with the government.”); id. ¶ 58 (“Latour
would surely have immediately passed on this monumental news to his successor the
moment he was informed. And, Floroiu would have just as surely passed along the
information to his old Armistice and McKinsey colleague, Boyd.”).
149
      Compl. ¶ 52.
150
      Id. ¶ 49.
                                              35
“Selection to participate in OWS,” this argument goes, “dramatically increased the

likelihood that Vaxart’s COVID-19 vaccine candidate would be commercialized”151

and would thus “dramatically increase Vaxart’s stock price.”152 Plaintiffs further

allege that “the options . . . the stockholders were voting on were significantly more

valuable than stockholders could have understood based on the information

available.”153 And so, Plaintiffs allege, “[t]his extraordinary increase in the value of

stock option awards was material information any reasonable stockholder would

have wanted to consider before voting on the proposal.”154

            Plaintiffs’ theory is based on an inaccurate characterization of what

stockholders were being asked to approve at the Annual Meeting.              The Plan

Amendment sought to increase the number of shares in the Share Reserve.

Stockholders were not being asked to vote directly on the March Awards or the April

Awards, although the outcome of the vote on the Plan Amendment would determine

whether those awards could be exercised.

            It is reasonable to infer that Latour had knowledge about the invitation to

participate in the Research Study before June 8, 2020. But the Complaint fails to

plead facts supporting a critical link in this logical chain: that participation in the


151
      Id. ¶ 135.
152
      Id. ¶ 96.
153
      Id.
154
      Pls.’ Suppl. Ans. Br. at 5.
                                             36
non-human research study was a watershed event that would cause “a massive

increase in the value” of the March and April Awards.155 Absent any facts to support

that inference, the entire argument founders.

               1.     The Complaint Fails to Support the Inference that the
                      Research Study Selection Was Material to Stockholders
                      Voting on the Plan Amendment.

         “Where shareholder ratification of a plan of option compensation is involved,

the duty of disclosure is satisfied by the disclosure or fair summary of all of the

relevant terms and conditions of the proposed plan of compensation, together with

any material extrinsic fact within the board’s knowledge bearing on the issue.”

Lewis v. Vogelstein, 699 A.2d 327, 333 (Del. Ch. 1997). The Proxy disclosed the

terms of the Plan, the terms of the Plan Amendment, and the reasons for which the

amendment was sought. The Proxy contained only a generic statement about the

Company’s efforts to develop its COVID-19 vaccine.156 Plaintiffs insist, however,

that the invitation to participate in the non-human primate study was material

information that needed to be disseminated in a supplement to the Proxy.




155
      Compl. ¶ 97.
156
   Proxy at 2 (“We are developing prophylactic vaccine candidates that target a range of
infectious diseases. These include coronavirus disease 2019, or COVID-19, a coronavirus
currently causing an epidemic throughout the world; norovirus, a widespread cause of acute
gastro-intestinal enteritis . . . ; seasonal influenza . . . ; and respiratory syncytial virus, a
common cause of respiratory tract infections.”).
                                               37
      Vogelstein is instructive. In that case, Chancellor Allen granted a motion to

dismiss claims alleging a stockholder vote on a stock option plan was uniformed.

The plaintiff argued the failure to include option values derived from the Black-

Scholes option pricing model was a material omission.           The court disagreed,

concluding that such “soft information” was immaterial. Id. at 333. Even closer to

the facts of the present case is In re 3COM Corp. Shareholders Litigation, 1999 WL

1009210 (Del. Ch. Oct. 25, 1999). As here, plaintiffs in 3COM alleged that a

stockholder vote approving an increase in the number of shares available for

issuance under a stock option plan was uninformed. In dismissing the action, former

Chief Justice, then-Vice Chancellor, Steele held that the option values derived from

a Black-Scholes model were not material and did not need to be disclosed. Id. at *6;

see also id. (finding that the “mere[] approval of an amendment to a plan already in

existence,” in comparison to the “wholesale adoption of a stock option plan,” is

“even less cause” for the valuation disclosures alleged material by the plaintiff).

      Here, Plaintiffs’ materiality argument is at least one step removed from that

in Vogelstein and 3COM. Plaintiffs argue not, as in Vogelstein and 3COM, that

valuation information was omitted; instead, they assert that an invitation to

participate in a research study would have caused an increase in the value of




                                          38
previously granted options in some unknown, but “massive,” amount. 157 Plaintiffs

argue a reasonable stockholder voting on the Plan Amendment would have wanted

to know that stock options already granted would increase in value upon the

announcement of positive news about the Company.                  As the theory goes,

stockholders might not vote in favor of increasing the number of shares eligible for

a grant under the Plan if they knew the options would become more valuable upon

the Company’s announcement of positive news and a subsequent increase in the

stock price. 158

         Plaintiffs’ theory does not hold together under the facts alleged in the

Complaint. The invitation to participate in the Research Study is even softer

information than the option pricing model information deemed immaterial in



157
      Compl. ¶¶ 95–96.
158
    “Most companies garner strong equity plan proposal support from shareholders,
regardless of the say-on-pay results.” Brian V. Breheny, Joseph M. Yaffe & Caroline S.
Kim, Skadden, Arps, Slate, Meagher & Flom LLP, Say-on-Pay Votes and Compensation
Disclosures, Harv. L. Sch. Forum on Corporate Governance (Jan. 6, 2021),
https://corpgov.law.harvard.edu/2021/01/06/say-on-pay-votes-and-compensation-
disclosures/. See id. (“As of September 2020, Russell 3000 companies with less than 70%
say-on-pay approval that presented an equity plan proposal still received 82% support for
the equity plan proposal.”). If anything, the connection became even more tenuous in 2021.
Semler Brossy, 2021 Say on Pay & Proxy Results: Russell 3000 (Sept. 30, 2021)
(“Companies receiving less than 70% Say on Pay vote support have had slightly higher
average equity plan proposal vote support in 2021 (86%) than in previous years.”).
“Indeed,” a recent study concludes, “in the absence of poor economic performance,
shareholders do not appear to care about excess executive compensation.” Jill E. Fisch,
Darius Palia & Steven Davidoff Solomon, Is Say on Pay All About Pay? The Impact of
Firm Performance, 8 HARV. BUS. L. REV. 101, 109 (2018).
                                           39
Vogelstein and 3COM. First, the invitation was subject to negotiation and not

definitive. 159 See Household, 591 A.2d at 171 (holding disclosure of an agreement

in principle on government subsidy was not material information requiring

supplemental disclosure). More problematic for the Plaintiffs here is that nothing in

the Complaint supports the inference that an invitation to participate in the Research

Study would have caused the Company’s stock price to increase “dramatically.” 160

          The Federal Food, Drug, and Cosmetic Act (“FDCA”) mandates that all drugs

marketed or sold in interstate commerce maintain FDA approval. 21 U.S.C. §

355(a). In its March 2019 Annual Report, Vaxart summarized the U.S. Product

Development Process as follows:

             The process required by the FDA before a drug or biological product
             may be marketed in the United States generally involves the
             following:
             • completion of nonclinical laboratory tests and animal studies . .
                 .;
             • submission to the FDA of an IND which must become effective
                 before human clinical trials may begin;
             • performance of adequate and well-controlled human clinical
                 trials . . .;
             • submission to the FDA of a Biologics License Application, or
                 BLA, for marketing approval . . .;
             • satisfactory completion of an FDA inspection of the
                 manufacturing facility or facilities where the biological product
                 is produced . . .;
             • potential FDA audit of the nonclinical study and clinical trial
                 sites that generated the data in support of the BLA; and

159
      Compl. ¶¶ 53, 56.
160
      Id. ¶ 96.
                                            40
             • FDA review and approval, or licensure, of the BLA.161

         Preclinical testing of laboratory animals is merely the first step on this long

road. “Most drugs that undergo preclinical (animal) testing never even make it to

human testing and review by the FDA.” 162

         Plaintiffs allege no well-pleaded facts and present no argument to support

their assertion that Vaxart’s selection to participate in a non-human primate study

was a “watershed” moment for the Company. In fact, Vaxart was already engaged

in preclinical studies for its COVID-19 vaccine at the time of the Research Study

Selection. On May 12, 2020, the Company reported that “[i]n preclinical testing,

the Company’s lead vaccine candidates generated robust anti-SARS CoV-2

antibodies in all tested animals after both the first and second dose, with a clear

boosting effect after the second dose.” 163


161
    Vaxart, Inc., Form 10-K (Mar. 19, 2020) at 32. The process to obtain FDA approval is
“both onerous and lengthy.” Mut. Pharm. Co., Inc. v. Bartlett, 570 U.S. 472, 476 (2013);
see also Compl. ¶ 48 (“Drug development is an expensive, risky process. Only a fraction
of drugs that have an Investigational New Drug Application approved by the FDA—which
allows the company to initiate Phase 1 trials—ever make it to market.”). It takes an average
of 12 years to reach market approval and requires millions, or hundreds of millions, in
funding. See Gail A. Van Norman, Drugs, Devices, and the FDA: Part 1: An Overview
of Approval Processes for Drugs, 1 JACC: BASIC TO TRANSLATIONAL SCI. 170, 170
(2016); see also id. (“A recent analysis suggests that the actual cost of taking a new drug
from concept to market as of 2014 is now above $1.3 billion”).
162
   The FDA’s Drug Review Process: Ensuring Drugs Are Safe and Effective, U.S. Food &
Drug        Administration       (last       updated     Nov.        24,       2017),
https://www.fda.gov/drugs/information-consumers-and-patients-drugs/fdas-drug-review-
process-ensuring-drugs-are-safe-and-effective.
163
      Vaxart, Inc., Current Report (Form 8-K) (May 12, 2020), Ex. 99.1.
                                             41
          The Company’s selection to participate in the non-human primate study did

not “impart a new and significant slant on information already discussed” in the

Proxy.164 The Complaint’s allegations as to the significance of this event are

conclusory assertions that are based upon a misreading of the June 26 press release,

conflating Vaxart’s invitation to participate in a non-human primate study with being

selected as one of the participants in vaccine development with the government. For

example, the Complaint alleges:

          • “Selection to participate in OWS would mean that Vaxart is no
            longer one of many clinical stage biopharmaceutical companies
            enmeshed in the slow struggle to commercialize a drug, but instead
            now has access to the U.S. government’s substantial resources, with
            its COVID-19 vaccine candidate having a path to be put on a fast-
            track regulatory timeline.” 165
          • “Selection to participate in OWS dramatically increased the
            likelihood that Vaxart’s COVID-19 vaccine candidate would be
            commercialized.”166
          • “This selection was a watershed moment for the Company . . . .” 167
          • “[T]he Company knew that, following the imminent announcement
            of its OWS participation, it would be able to raise equity capital at a
            much greater valuation . . . .” 168




164
      Household, 591 A.2d at 171.
165
      Compl. ¶ 49.
166
      Id. ¶ 135.
167
      Id. ¶ 52.
168
      Id. ¶ 71.
                                             42
          • “The Board, of course, knew that public disclosure of the
            Company’s selection to participate in OWS would lead to Vaxart’s
            stock price skyrocketing . . . .” 169
          • “[T]he Vaxart Board and management kn[e]w that the OWS
            announcement would cause its stock price to rise drastically . . . .”170
          • “[The directors] were set to receive options that they knew would
            become worth millions of dollars as soon as the OWS selection was
            announced.” 171
          • The Board should have delayed the annual meeting “so that the
            stockholders could vote on the plan with full knowledge of the
            inflationary effect the OWS selection would have on the value of the
            Board’s option grants.” 172
          • “As the Board knew, the OWS selection would dramatically
            increase Vaxart’s stock price. Accordingly, the options to be
            awarded under the 2020 Plan the stockholders were voting on were
            significantly more valuable than stockholders could have
            understood based on the information available.” 173
          • “Because of their knowledge of the OWS selection, the Vaxart
            Board knew these options were far more valuable than would be
            apparent to any outside observer, like a compensation consultant, or
            was known to the stockholders who voted to approve the 2020
            Plan.” 174

          There are no well-pleaded allegations that the Board “knew” on or before June

8, 2020 that disclosure of the invitation to participate in a non-human primate study

would put the Company on a fast-track to obtain regulatory approval for its oral


169
      Id. ¶ 84.
170
      Id. ¶¶ 86, 124.
171
      Id. ¶ 14.
172
      Id. ¶ 15.
173
      Id. ¶ 96.
174
      Id. ¶ 107.
                                             43
COVID-19 vaccine, give the Company access to government funding for its vaccine,

cause the Company’s stock price to increase drastically, or cause the value of the

Director Defendants’ options to increase dramatically in value. Had Vaxart been

selected as one of the OWS finalists to receive government funding for vaccine

development, Plaintiffs might have a better claim, but that is not what happened.

         The Complaint conflates the significance of the selection to participate in the

Research Study with being selected as one of the OWS finalists. The source of

Plaintiffs’ confusion is the June 26 press release, issued two-and-a-half weeks after

the Annual Meeting. As the Complaint alleges, Vaxart’s press release raised

concerns in the investment community and among regulators. In an article discussed

in the Complaint, The New York Times cited Vaxart as an example of “companies .

. . attracting government scrutiny for potentially using their associations with

Operation Warp Speed as marketing ploys.” 175            The article focused on the

Company’s June 26 press release, noting: “Vaxart’s vaccine candidate was included

in a trial on primates that a federal agency was organizing in conjunction with

Operation Warp Speed. But Vaxart is not among the companies selected to receive

significant financial support from Warp Speed to produce hundreds of millions of




175
      NYT Article.
                                           44
vaccine doses.”176 Indeed, the federal government went out of its way to knock

down any misconceptions about Vaxart’s involvement with OWS:

            “The U.S. Department of Health and Human Services has entered into
            funding agreements with certain vaccine manufacturers, and we are
            negotiating with others. Neither is the case with Vaxart,” said Michael
            R. Caputo, the department’s assistant secretary for public affairs.
            “Vaxart’s vaccine candidate was selected to participate in preliminary
            U.S. government studies to determine potential areas for possible
            Operation Warp Speed partnership and support. At this time, those
            studies are ongoing, and no determinations have been made.” 177

            The Complaint contains nothing beyond conclusory allegations that Vaxart’s

OWS selection to participate in a preliminary non-human primate study, for which

the Company is not alleged to have received any funds, would have been material to

a stockholder voting on the Plan Amendment.

            The allegations in the Complaint contrast sharply with the allegations of a

federal securities suit in the United States District Court for the Northern District of

California. In that case, the plaintiffs allege that Vaxart and its officers “deliberately

crafted a press release designed to make it seem as if the company had achieved

something significant—a trough of federal funding through Warp Speed—when in

fact it had accomplished nothing of the sort.” In re Vaxart, Inc. Sec. Litig., 2021 WL

6061518, at *7 (N.D. Cal. Dec. 22, 2021). The claims in that case allege not that the



176
      Id.
177
      Id.
                                              45
Company’s selection to participate in the Research Study was material, but rather

that the Company’s press release announcing this fairly pedestrian event “created

the materially misleading impression that Vaxart stood at the precipice of pioneering

a successful coronavirus vaccine.” Id. at *4. 178

       By contrast, Plaintiffs here have taken the opposite approach, alleging that

Vaxart’s invitation to participate in the Research Study was, in fact, material

information. The Complaint lacks non-conclusory allegations that the invitation to

participate in the Research Study, which was subject to further negotiation, was

information that was material to a stockholder voting to increase the number of

awards available under the Plan. There are no facts alleged to support the conclusory

allegation that on or before June 8, 2020, the Director Defendants had “full

knowledge of the inflationary effect the OWS selection would have on the value of




178
    A similar press release was at issue in McDermid v. Inovio Pharmaceuticals, Inc., 520
F. Supp. 3d 652 (E.D. Pa. 2021). In that case, the plaintiffs asserted federal securities
claims concerning a different pharmaceutical company’s statements about its COVID-19
vaccine. Like Vaxart, the company at issue in that case (Inovio) issued a press release in
late June 2020 with a headline stating that the company’s vaccine had been “[s]elected for
the U.S. Government’s Operation Warp Speed.” Id. at 659. But the full press release
explained that the company had been chosen to participate in an OWS sponsored non-
human primate study. Id. at 659–60. The plaintiffs alleged the press release was materially
false and misleading. The court disagreed, observing the plaintiffs did not explain how or
why a reasonable investor, reading the entire press release, “would have thought Inovio
would receive government funding for its vaccine.” Id. at 669. In the California federal
securities action involving Vaxart, the court found McDermid unpersuasive, noting the
different context and circumstances surrounding the claims in that case as compared to
those presented in the complaint before the court. Vaxart, 2021 WL 6061518, at *6.
                                            46
the Board’s option grants.”179 Nor are there facts to support the conclusion that on

June 8, 2020 the Board “knew that public disclosure” of the Company’s selection to

participate in the non-human primate study “would lead to Vaxart’s stock price

skyrocketing.”180

          The Complaint acknowledges that stockholders were aware of Vaxart’s

publicly disclosed efforts to develop a COVID-19 vaccine, weeks, even months

before the Annual Meeting. 181 This included the April 2020 announcement that

Vaxart’s “COVID-19 vaccine candidates had produced promising results in

preclinical, nonhuman trials.” 182 In light of these disclosures, the Complaint fails to

allege facts to support a reasonable inference that an invitation to participate in a

non-human primate study would have significantly altered the total mix of

information available to Vaxart stockholders when deciding how to vote on the Plan

Amendment.183 Accordingly, Count II is dismissed.


179
      Compl. ¶ 15.
180
      Id. ¶ 84.
181
      See id. ¶¶ 39, 41.
182
    Id. ¶ 41; see Vaxart, Inc., Current Report (Form 8-K) (Apr. 29, 2020), Ex. 99.1
(announcing that Vaxart’s “lead vaccine candidates generated anti-SARS CoV-2
antibodies in all tested animals after the first dose”).
183
    Although it is not necessary for this decision, the Complaint lacks well-pleaded
allegations to support a reasonable inference that any member of the Board, other than
Latour, was aware of the invitation to participate in the Research Study before the June 8,
2020 Board meeting. Given that Vaxart was in the process of “negotiating the relevant
documentation,” it is reasonable to infer that Latour, as the Company’s CEO, knew of the

                                            47
      C.     The Unjust Enrichment Claims

      Count III is a derivative claim against Floroiu, Latour, Davis, Finney, Yedid,

and VanLent for unjust enrichment. Plaintiffs maintain that the “Board members

were unjustly enriched when they granted themselves ‘spring-loaded’ options after




Research Study selection before the Annual Meeting. Vaxart Defs.’ Ex. 26 at 2. The
Complaint, however, fails to support the reasonable inference that Latour shared this
information with other Board members ahead of the Annual Meeting. “The only
conceivable inference,” Plaintiffs insist, “is that Latour was gleefully sharing the good
news with the Board immediately after he was informed.” Compl. ¶ 52. Even if the
agreement had not yet been finalized, Plaintiffs allege, Latour would have “surely kept his
fellow Board members apprised of the status of this make-or-break negotiation with the
government.” Id. ¶ 57. These allegations have no basis. For reasons already discussed,
the Complaint fails to support the inference that the invitation to participate in the non-
human primate study was a “make-or-break” development or that Latour would regard the
study as having any such implications. If the Research Study selection had the momentous
import that Plaintiffs allege, one would expect to see correspondence between Latour and
the other directors on the subject. Pursuant to its Section 220 demand, Plaintiffs had the
Company run relevant search terms—including “Operation Warp Speed,” “OWS,” and
“BARDA.” Vaxart Defs.’ Ex. 28. Plaintiffs, however, cite no such correspondence in the
Complaint. The allegation that the remaining directors must have been told about the
Research Study invitation prior to the June 8, 2020 Board meeting amounts to “surmise,
speculation, [and] conjecture.” In re Xura, Inc., S’holder Litig., 2018 WL 6498677, at *14
n.139 (Del. Ch. Dec. 10, 2018) (quoting In re Asbestos Litig., 155 A.3d 1284, 1284 n.2
(Del. 2017) (TABLE); see Pfeffer, 965 A.2d at 687 (“The assertion that the Viacom
Directors knew of the cash flow analysis because [the CEO] would have told [the Chairman
of the Board] could not be more conclusory”); In re Zimmer Biomet Holdings, Inc. Deriv.
Litig., 2021 WL 3779155, at *21 (Del. Ch. Aug. 25, 2021) (rejecting as unreasonable the
inference that two directors shared material non-public information with two shareholder
funds that then allegedly traded on that information). In their supplemental briefing,
Plaintiffs have introduced for the first time a fraud-on-the board theory against Latour.
“This was not alleged in the Complaint, so I do not consider it an appropriate cause of
action to be addressed here.” Galindo v. Stover, 2022 WL 226848, at *4 n.59 (Del. Ch.
Jan. 26, 2022); see also Cal. Pub. Empl. Ret. Sys. v. Coulter, 2002 WL 31888343, at *12
(Del. Ch. Dec. 18, 2002) (“Arguments in briefs do not serve to amend pleadings.”).

                                            48
deceiving stockholders into approving the 2020 Plan at a time when they knew that

those options were worth far more than could be reasonably justified.” 184

         Notably, the Complaint does not directly allege a claim for breach of fiduciary

duty against the directors for issuing awards to themselves. Count I alleged a breach

of fiduciary duty against the Director Defendants for approving the Warrant

Amendments, 185 and Count II alleged a breach of fiduciary duty against the Director

Defendants for failing to supplement the Proxy with information about the invitation

to participate in the OWS Research Study. 186 The only claim challenging any

compensation decision is Count III for unjust enrichment. 187

         Plaintiffs’ decision to challenge the director compensation decisions solely

under an unjust enrichment theory places this case in an unusual context.

Stockholders challenging executive compensation decisions frequently challenge

both the board or compensation committee’s decision to grant the compensation as


184
    Pls.’ Ans. Br. at 40. In their supplemental briefing, Plaintiffs have raised a different
theory. That theory posits that “Latour, Davis, Finney, Yedid, and Floroiu were enriched
because they received options covering shares that exceeded the limit in the unamended
2019 Plan.” Pls.’ Suppl. Ans. Br. at 18. This new theory fails because, as discussed above,
the stockholder vote on the Plan Amendment to increase the number of shares eligible for
issuance under the Plan was not uninformed.
185
      Compl. ¶¶ 164–72.
186
      Id. ¶¶ 173–77.
187
   By contrast, the Galjour complaint, which is not the operative complaint, alleges the
Director Defendants breached their fiduciary duties “by issuing the spring-loaded equity
awards and approving the other self-interested equity arrangements complained of herein.”
Galjour Compl. ¶ 78.
                                            49
a breach of fiduciary duty and separately that the recipient was unjustly enriched.

For example, in Calma v. Templeton, 2015 WL 1951930 (Del. Ch. Apr. 30, 2015),

Chancellor Bouchard denied a motion to dismiss to claims challenging director

compensation. The focus of the decision was the fiduciary duty claim. After having

determined that the plaintiffs had stated a claim for breach of fiduciary duty, the

Chancellor sustained the unjust enrichment claim rather summarily. Id. at *20

(“[B]ecause I concluded above that Count I states a claim for breach of fiduciary

duty, I also conclude that it is reasonably conceivable that Plaintiff could recover

under Count III [alleging unjust enrichment].”). Similarly, in Knight v. Miller, 2022

WL 1233370 (Del. Ch. Apr. 27, 2022), Vice Chancellor Glasscock denied a motion

to dismiss claims alleging members of the compensation committee breached their

fiduciary duties in awarding compensation to themselves and other directors.

Acknowledging that a parallel claim for unjust enrichment as to the recipients of

those awards was not strong, he denied the motion to dismiss it because the

complaint alleged that the committee “set the other awards in the same wrongful

manner” as it did in making awards to themselves. Id. at *13; see also SDF Funding

LLC v. Fry, 2022 WL 1511594, at *18 (Del. Ch. May 13, 2022) (denying a motion

to dismiss fiduciary duty and unjust enrichment claims challenging bonus awards

and stock grants because the adequately pleaded fiduciary duty claim operated as a

predicate for the unjust enrichment claims); Garfield v. Allen, 2022 WL 1641802, at

                                         50
*53–54 (Del. Ch. May 24, 2022) (denying a motion to dismiss breach of contract,

breach of fiduciary duty, and unjust enrichment claims arising from the approval,

receipt, and failure to correct executive compensation payments, noting that “[a]ll of

the claims arise from a common nucleus of operative fact.”); Espinoza v.

Zuckerberg, 124 A.3d 47, 66–67 (Del. Ch. 2015) (holding that a duplicative unjust

enrichment claim logically survived summary judgment when its underlying claim

for breach of fiduciary duty survived); Pfeiffer v. Leedle, 2013 WL 5988416, at *10

(Del. Ch. Nov. 8, 2013) (declining to dismiss unjust enrichment claims where the

complaint adequately alleged breach of fiduciary duty claims challenging stock

options awarded to an executive); Weiss v. Swanson, 948 A.2d 433, 449–50 (Del.

Ch. 2008) (denying motion to dismiss fiduciary duty claims challenging spring-

loaded options and concluding it was also reasonably conceivable that recipients of

the spring-loaded options were unjustly enriched, even as to unexercised options);

Ryan v. Gifford, 918 A.2d 341, 347, 361 (Del. Ch. 2007) (denying motion to dismiss

fiduciary duty and unjust enrichment claims arising from the alleged approval and

acceptance of backdated options in violation of the company’s option plans); In re

Tyson Foods, Inc., 919 A.2d 563, 602–03 (Del. Ch. 2007) (finding that the fiduciary

duty allegations, even if only proven as to some of the defendants, may serve as a

basis for unjust enrichment claims as to others).




                                         51
      Unlike in the aforementioned cases, Plaintiffs have not asserted a separate

claim alleging a breach of fiduciary duty for the awarding of director and officer

compensation.

             1.     The Plaintiffs’ Claims

      Unjust enrichment is “the unjust retention of a benefit to the loss of another,

or the retention of money or property of another against the fundamental principles

of justice or equity and good conscience.” Nemec v. Shrader, 991 A.2d 1120, 1130

(Del. 2010). “The elements of unjust enrichment are: (1) an enrichment, (2) an

impoverishment, (3) a relation between the enrichment and impoverishment, (4) the

absence of justification, and (5) the absence of a remedy provided by law.” 188 Id. at

1130. The “impoverishment” element does not “require that the plaintiff seeking a

restitutionary remedy suffer an actual financial loss, as distinguished from being

deprived of the benefit unjustifiably conferred upon the defendant.” Id. at 1130 n.37.

      By their nature, compensation awards from a company to its directors

implicate the first three elements. The wrongdoing therefore turns on the fourth

element, an “absence of justification.” See Feuer v. Redstone, 2018 WL 1870074,

at *17 (Del. Ch. Apr. 19, 2018) (finding plaintiff adequately pleaded that ongoing



188
   In a recent scholarly analysis of unjust enrichment, Vice Chancellor Laster highlights
how the final element of the claim as cited in Nemec and other cases appears to have been
the product of “jurisprudential missteps.” Garfield, 2022 WL 1641802, at *44. An
application of the fifth element is not necessary to resolve the pending motion.
                                           52
compensation payments to an incapacitated executive “lacked justification”); Fry,

2022 WL 1511594, at *18 (declining to dismiss unjust enrichment claims based on

compensation decisions when “the absence of an arms-length negotiated transaction

and the allegation that Defendants were knowingly complicit in a breach of fiduciary

duties . . . support finding that justification was absent.”); see also Jacobs v. Meghji,

2020 WL 5951410, at *14 (Del. Ch. Oct. 8, 2020) (holding that to support a claim

of unjust enrichment, “there must be an absence of justification for the defendant's

benefit obtained through the challenged transaction” and “‘[t]hat requirement

usually entails some type of wrongdoing or mistake at the time of transfer.’”).

Plaintiffs allege that Floroiu, Latour, Davis, Finney, Yedid, and VanLent were

enriched without justification because they received stock options that were “spring-

loaded.”

      Spring-loading refers to the practice of “issuing options just before a release

of positive information” with the knowledge that “the company’s stock is worth

more than its market trading price because the market is ignorant of information that

will affect the price.” Desimone v. Barrows, 924 A.2d 908, 943–44 (Del. Ch. 2007);

see also Securities & Exchange Commission, Staff Accounting Bulletin No. 120, 17

CFR Part 211 (Nov. 24, 2021), https://www.sec.gov/oca/staff-accounting-bulletin-

120 (noting that a “share-based payment award granted when a company is in

possession of material nonpublic information to which the market is likely to react

                                           53
positively when the information is announced is sometimes referred to as being

‘spring-loaded.’”).

         Specifically, Plaintiffs allege that Floroiu, Latour, Davis, Finney, Yedid, and

VanLent received options or other favorable compensation decisions as to their

options, “whose value they knew would be greatly inflated by the OWS

announcement.” 189 Thus, the claim turns on whether it is reasonably conceivable

under the well-pleaded allegations of the Complaint that at the time of these

compensation decisions the Board knew that the invitation to participate in the

Research Study was material information.           In other words, did the Director

Defendants make the compensation decisions with knowledge of “material non-

public information soon to be released that would impact the company’s share

price.” Tyson Foods, 919 A.2d at 593.

         An unjust enrichment claim may be rejected when the disputed enrichment is

insufficiently related to the wrongful conduct at issue in the case. See In re

Nanthealth, Inc. S’holder Litig., 2020 WL 211065, at *8 (Del. Ch. Jan. 14, 2020)

(“Here, the conduct underlying the fiduciary duty claim—allegedly making false and

misleading disclosures—is unrelated to the directors' receipt of compensation from

the Company. Thus, [the plaintiff] has failed to plead the necessary relationship




189
      Compl. ¶ 179.
                                           54
between the conduct at issue and the alleged harm to the Company to support a claim

for unjust enrichment.”); Bakotic v. Bako Pathology LP, 2018 WL 6601172, at *5

(Del. Super. Ct. Dec. 10, 2018) (“The compensation that has allegedly unjustly

enriched Plaintiffs was given to them as consideration under the Merger Agreement.

Plaintiffs’ alleged misconduct occurred well after the sale of the businesses, which

was governed by the Merger Agreement, and is unrelated to this sum of money.”).

             2.     Is Demand Excused?

      The Plaintiffs’ unjust enrichment claims are derivative.190 To survive the

motion to dismiss, the Complaint must plead particularized facts to establish that

demand is futile. Patel v. Duncan, 2021 WL 4482157, at *17 (Del. Ch. Sept. 30,

2021); In re CBS Corp. S’holder Class Action & Deriv. Litig., 2021 WL 268779, at

*28 (Del. Ch. Jan. 27, 2021).

      Section 141(a) of the Delaware General Corporation Law provides that a

corporation “shall be managed by or under the direction” of its board of directors. 8

Del. C. § 141(a). This managerial authority encompasses the ability to determine

whether to “initiate, or refrain from entering, litigation.”           Zapata Corp. v.



190
    “A claim for unjust enrichment can be personal, direct, or derivative, depending on the
facts alleged.” Bamford v. Penfold, L.P., 2020 WL 967942, at *32 n.25 (Del. Ch. Feb. 28,
2020) (citation omitted). Where the “allegations focus on self-dealing payments that [the
defendant] caused [the company] to make . . . the claim is exclusively derivative.” Id.
(citing El Paso Pipeline GP Co., L.L.C. v. Brinckerhoff, 152 A.3d 1248, 1260–65 (Del.
2016)).
                                            55
Maldonado, 430 A.2d 779, 782 (Del. 1981). Through derivative litigation, a

stockholder may attempt to assert a claim on behalf of a corporation. To do so

without the board of director’s consent, the stockholder must demonstrate that “the

stockholder demanded that the directors pursue the corporate claim and they

wrongfully refused to do so,” or that “demand is excused because the directors are

incapable of making an impartial decision regarding the litigation.” United Food &

Commercial Workers Union v. Zuckerberg, 250 A.3d 862, 876 (Del. Ch. 2020),

aff’d, 262 A.3d 1034 (Del. 2021).

      Plaintiffs have not made any demand on Vaxart’s Board to institute litigation

against the Director Defendants. Therefore, Court of Chancery Rule 23.1 requires

Plaintiff to “plead with particularity facts showing that a demand on the board would

have been futile.” In re Citigroup Inc. S’holder Deriv. Litig., 964 A.2d 106, 120

(Del. Ch. 2009) (citing Ct. Ch. R. 23.1(a)). “To determine whether a board of

directors could properly consider a demand, a court counts heads. If the board lacks

a majority of directors who could exercise independent and disinterested judgment

regarding a demand, then demand is futile.” Zuckerberg, 250 A.3d at 877 (internal

citations omitted). The standard for demand futility is “well balanced, requiring that

the plaintiff plead facts with particularity, but also requiring that this Court draw all

reasonable inferences in the plaintiff’s favor.” Marchand v. Barnhill, 212 A.3d 805,




                                           56
818 (Del. 2019) (citation omitted). Under Zuckerberg, the court considers on a

director-by-director basis:

      (i)   whether the director received a material personal benefit from the
      alleged misconduct that is the subject of the litigation demand,

      (ii) whether the director would face a substantial likelihood of
      liability on any of the claims that are the subject of the litigation
      demand, and
      (iii) whether the director lacks independence from someone who
      received a material personal benefit from the alleged misconduct that is
      the subject of the litigation demand or who would face a substantial
      likelihood of liability on any of the claims that are the subject of the
      litigation demand.

Zuckerberg, 250 A.3d at 890 (formatting).

      At the time of the Complaint, the Board consisted of Finney, Davis, Yedid,

Floroiu, Latour, Boyd, Maher, and non-party Wilson (the “Demand Board”). Thus,

to establish demand futility, the Complaint must plead particularized allegations to

show that at least four of the members of the Demand Board could not consider a

demand. Plaintiffs concede that Wilson was capable of considering a demand. Boyd

and Maher did not receive any options and were not the beneficiaries of any of the

compensation decisions challenged in this action. Plaintiffs have tried to frame the

compensation claims and the previously dismissed Warrant Amendment claims as a

unitary transaction, rendering all of the directors, except Wilson, as interested and

unable to consider a demand. The court has already rejected that theory. In re

Vaxart, Inc. S’holder Litig., 2021 WL 5858696, at *19–20 (Del. Ch. Nov. 30, 2021).

                                         57
Thus, Boyd and Maher were not interested in the compensation decisions and were

capable of considering a demand as to Count III. Therefore, to excuse demand,

Plaintiffs must allege that four of the remaining five directors could not consider a

demand. United Food & Commercial Workers Union & Participating Food Indus.

Emps. Tri-State Pension Fund v. Zuckerberg, 262 A.3d 1034, 1059 (Del. 2021)

(“demand is excused as futile” if “the answer to any of the questions is ‘yes’ for at

least half of the members of the demand board”) (emphasis added).

      The unjust enrichment claim is grounded on the assertion that the Board

approved stock options or engaged in other director compensation decisions with

knowledge of the Company’s invitation to participate in the Research Study and that

they knew when making those decisions, that disclosure of the Research Study

invitation would cause the value of their equity-based compensation to dramatically

increase in value.

      The demand futility analysis “proceeds director-by-director and transaction-

by-transaction.” See Khanna v. McMinn, 2006 WL 1388744, at *14 (Del. Ch. May

9, 2006). There are essentially four separate compensation decisions encompassed

within the unjust enrichment claim: (1) the March Awards; (2) the April Awards;

(3) the June 8, 2020 compensation decisions; and (4) the June 13, 2020

compensation decisions. Plaintiffs argue that in considering demand futility all of

these decisions should be considered one decision, based on an alleged scheme.

                                         58
                    a.     The March and April Awards

      The March Awards and the April Awards—even if considered together—

affected only two directors. Latour received an option to purchase 900,000 shares

and Floroiu received an option to purchase 54,720 shares. None of the other

directors is alleged to have received any of the March Awards or April Awards.

      Six of the eight members of the Demand Board received no personal benefit

from the March Awards and April Awards. The are no well-pleaded allegations that

these six directors face a substantial likelihood of liability as to those grants. Nor

are there any particularized allegations creating a reasonable inference that any of

Davis, Finney, Yedid, Boyd, Maher, or Wilson lacks independence from Floroiu or

Latour.

      Plaintiffs argue demand is excused because all of the challenged

compensation decisions are one interconnected decision arising from the Board’s

failure to disclose the Company’s selection to participate in the Research Study

before the Annual Meeting. The March Awards and the April Awards, however,

predated the public announcement of OWS’s creation. Plaintiffs seek to avoid this

fact with the argument that the March Awards and the April awards were not granted

until June 8, 2020 following the stockholder vote on the Plan Amendment. That

assertion is incorrect. First, the Plan itself states that a grant of any award “will be

deemed completed as of the date of such corporate action, . . . regardless of when

                                          59
the . . . Award is . . . actually received or accepted by, the Participant.” 191 Second,

as a matter of well-established Delaware law, as “to claims challenging stock options

and other equity-based awards, this court has held that the relevant date is the grant

date, not the time when the participant receives the shares.” Garfield, 2022 WL

1641802, at *13. Demand is not excused as to the March Awards and the April

Awards. In addition, the Complaint fails to state a claim for unjust enrichment as to

those awards because stockholders were not asked to vote on them and because, as

discussed in the analysis of Count II, the stockholder vote on the Plan Amendment

was not uninformed. See Knight, 2022 WL 1233370, at *7 (dismissing duty of

disclosure claim challenging equity awards where the proxy statement did not

request that stockholders vote on or ratify those awards).192




191
      Plan § 8(b).
192
   Defendants argue that lead plaintiffs, Cynthia Jaquith and Paul Bergeron, lack standing
to challenge these awards because they each purchased their Vaxart stock after they were
granted. See Vaxart Defs.’ Ex. 30 (showing that Bergeron and Jaquith purchased Vaxart
stock on April 29, 2020 and April 27, 2020, respectively); see 8 Del. C. § 327 (“In any
derivative suit instituted by a stockholder of a corporation, it shall be averred in the
complaint that the plaintiff was a stockholder of the corporation at the time of the
transaction of which such stockholder complains or that such stockholder's stock thereafter
devolved upon such stockholder by operation of law.”) (emphasis added). Defendants also
argue that plaintiff Galjour forfeited his ability to allege demand futility because he later
served a derivative demand on October 24, 2021. Vaxart Defs.’ Ex. 37, 38. Because the
court dismisses the unjust enrichment claim as to those awards on the merits and for failure
to plead demand futility, the court does not reach the standing argument.
                                             60
                       b.    The June 8, 2020 Compensation Decisions

         Following stockholder approval of the Plan Amendment on June 8, 2020, the

Board awarded 65,000 stock options to each of Yedid, Davis, and Finney. In

addition to these outside-director awards, the Board also approved the accelerated

vesting of VanLent’s remaining options and the extension of their exercise period.193

The Complaint does not allege anything about VanLent’s options—i.e., the exercise

price, total number, or expiration dates.            The Complaint also inaccurately

characterizes the Board’s action on June 8, 2020 as to VanLent. The Complaint

alleges the Board “determined to reward VanLent . . . with new options.”194 The

Complaint cites to the June 8, 2020 Compensation Committee and Board minutes

for this proposition. Both of those documents, however, state that the committee

recommended and the Board approved accelerated vesting and extension of the

expiration date to June 8, 2022.195 Furthermore, the Compensation Committee’s

presentation to the Board explained that the departure package proposed and

ultimately approved for VanLent mirrored the acceleration and vesting terms




193
      Vaxart Defs.’ Ex. 25 at VAXART000013.
194
      Compl. ¶ 91 (emphasis added).
195
      The Plan authorizes the Board to amend the terms of any award. Plan § 2(b).
                                             61
provided to the last two directors who had stepped down from the Company’s

Board. 196

         Five of the eight members of the Demand Board received no benefit from the

June 8, 2020 compensation decisions of the Board. Only three members of the

Demand Board received option grants on June 8, 2020.

                      c.     The June 13, 2020 Compensation Decisions

         On June 14, 2020, Latour resigned from the Board. According to a June 13,

2020 unanimous written consent of the Board (expressly referenced in the

Complaint), the Company reached an agreement to terminate Latour as an officer

but retain him as a member of the Board (the “June 13 Consent”).197 In the

separation agreement approved by the Board, Latour’s existing options would

continue to vest for so long as he remained a director. The Complaint characterizes

this as “gift[ing] Latour spring-loaded options.” 198 The Complaint does not allege

the number, terms, or exercise prices of the options affected by the separation

agreement, but presumably it included all of the 900,000 options granted to Latour

in the March Awards.




  Vaxart Defs.’ Ex. 25 at VAXART000012; see also Vaxart Defs.’ Ex. 21 (Latour and
196

Davis looking to past practice to determine the appropriate package to be offered to
VanLent as a departing director).
197
      Compl. ¶¶ 101–02; Vaxart Defs.’ Ex. 27.
198
      Compl. ¶ 102.
                                            62
      The June 13 Consent also approved an award to Floroiu of 845,280 time-based

options and 900,000 performance-based options in connection with his selection as

Latour’s replacement as CEO. The award was effective June 15, 2020. The exercise

price of the options was the closing stock price on the date of grant, which was $2.46.

As noted earlier, one-third of the performance-based options would vest if the

Company’s closing stock price remained above $5 per share for ten consecutive

trading days before November 30, 2020. Each of the remaining two thirds would

similarly vest if the stock price closed above $7.50 and $10 per share, respectively,

during the same time period. As alleged in the Complaint, all of the performance-

based options vested in late July 2020.

      Only two of the eight members of the Demand Board received any financial

benefit from the June 13, 2020 compensation decisions. As with the March Awards

and the April Awards, there are no particularized allegations creating a reasonable

inference that any of Davis, Finney, Yedid, Boyd, Maher, or Wilson lacked

independence from Floroiu or Latour.

                    d.    The Collective Action Argument

      Plaintiffs do not allege or argue that, if the challenged compensation decisions

are viewed separately, demand is excused.         Instead, Plaintiffs argue that the

compensation decisions should be viewed as one transaction for purposes of the




                                          63
demand analysis.199 Plaintiffs contend that the Delaware Supreme Court’s decision

in In re Investors Bancorp, Inc. Stockholder Litig., 177 A.3d 1208 (Del. 2017), as

revised (Dec. 19, 2017) compels that result.

       In Investors Bancorp, stockholders asserted claims challenging equity awards

to directors and officers alleged to be excessive and far beyond that of peer

companies. The board issued the awards pursuant to an equity incentive plan giving

the board discretion to issue awards. In an opinion reversing this court’s dismissal

of the complaint, the Delaware Supreme Court held that stockholder approval of the

plan did not justify a ratification defense because the stockholders did not ratify the

specific awards that were being challenged. The Court then addressed the question

of whether demand was excused as to awards made to two executive directors. The

outside directors argued that they were not disabled for considering a demand as to

those awards because the plaintiffs had not demonstrated a quid pro quo between

the executive director awards and the outside director awards. The Court disagreed,

explaining that alleging a quid pro quo was not necessary to excuse demand.

“Although showing a quid pro quo might be one way of proving interestedness or



199
   The Plaintiffs actually contend that all of the challenged actions in this case should be
viewed collectively from a demand perspective, not only the June 2020 compensation
decisions, but also the decision to amend the Warrant Agreements and the March Awards
and the April Awards. The court already rejected that argument as to the Warrant
Amendments. See In re Vaxart, Inc. Stockholder Litig., 2021 WL 5858696, at *19 (Del.
Ch. Nov. 30, 2021).
                                            64
lack of independence, it is not a requirement. Rather, the focus is on the acts being

challenged and the relationship between those acts and the directors who approved

them.” Id. at 1225. In that case, the Investors Bancorp directors held a series of

nearly contemporaneous meetings to consider extraordinary awards to directors and

officers immediately after stockholders had approved a new equity incentive plan.

In fact, the awards were all granted on the same day. Id. at 1215 (noting that the

board approved the incentive stock and option grants on June 23, 2015). In addition,

the nature of the compensation decisions at issue all involved extraordinary grants

of options. Based on those circumstances, the Court concluded that it would be

“implausible” for non-employee directors to independently consider a demand that

would call into question the grants they made to themselves. Id. at 1226.

      The circumstances of Investors Bancorp do not neatly fit the facts of this case.

The Vaxart Board’s compensation decisions occurred on different days, and not all

of them involved direct awards of stock or options. The June 8, 2020 option awards

to Finney, Davis, and Yedid were annual outside-director awards and their timing

was not unusual. The decision that same day to accelerate and extend by two years

the expiration of VanLent’s options is not unusually suspicious from a timing

standpoint. Indeed, Plaintiffs do not challenge those decisions for any reason other

than the Company’s failure to disclose the invitation to participate in the Research

Study before making the grants. The two compensation decisions that occurred on

                                         65
June 13, 2020 were tied to a change in the CEO, and one of them did not involve an

award of equity compensation. Those distinctions support Defendants’ argument

that the compensation decisions at issue here should not be viewed as a unitary act

for purposes of assessing demand futility.

      On the other hand, the sole basis for Plaintiffs’ unjust enrichment claim is that

the Board made these decisions knowing that the beneficiaries would soon

handsomely profit once the invitation to participate in the Research Study was

disclosed. Viewed in that light, four of the eight members of the Demand Board

(Yedid, Davis, Finney, and Floroiu) would be required to consider a demand that

would “call into question the grants they made to themselves” based on their alleged

knowledge of the Research Study invitation and its significance at the time of the

grants. Investors Bancorp, 177 A.3d at 1226. Given the “relationship between [the]

acts [challenged] and the directors who approved them,” the court considers demand

as to the June 2020 compensation decisions as a single transaction, for which a

majority of the Demand Board is not disinterested. Id. at 1225.

      “Materiality is a case-specific endeavor.” Kihm v. Mott, 2021 WL 3883875,

at *22 (Del. Ch. Aug. 31, 2021), aff'd, 2022 WL 1054970 (Del. Apr. 8, 2022).

“Materiality is intrinsically a contextual concept that requires consideration of the

nature of the supposedly material information that was not public knowledge and of

the other information that was known to the market.” In re Oracle Corp., 867 A.2d

                                         66
904, 934 (Del. Ch. 2004), aff’d sub nom. In re Oracle Corp. Deriv. Litig., 872 A.2d

960 (Del. 2005); see also Galindo v. Stover, 2022 WL 226848, at *7 (Del. Ch. Jan.

26, 2022) (“Delaware cases have further recognized that materiality is, by its nature,

a contextual and fact-specific concept, requiring careful consideration of the

allegedly material nonpublic information in conjunction with the public knowledge

of the market.”).

      The unjust enrichment claim is premised solely on the allegation that the

directors made the June compensation decisions with knowledge that the invitation

to participate in the Research Study was information that, once in the market, would

cause the stock price to increase and, in turn, make their options more valuable.

Therefore, according to Plaintiffs, the Board should have deferred their

compensation decisions until after announcing the invitation to participate in the

Research Study.

      The operative inquiry for the court is determining when the Board learned of

the allegedly material information “and understood its significance to [the

company’s] financial performance.” In re TrueCar, Inc. S’holder Deriv. Litig., 2020

WL 5816761, at *14 (Del. Ch. Sept. 30, 2020). The well-pleaded allegations of the

Complaint support a reasonable inference that at the time the June 2020

compensation decisions were made, the Company had been invited to participate in

a non-human, primate study supported by OWS.            The terms were still being

                                         67
negotiated, no funds were attached, and the invitation did not offer fast-tracking of

Vaxart’s oral COVID-19 vaccine.          The Company had already conducted and

reported on animal studies. None of the Complaint’s well-pleaded allegations

support a reasonable inference that the directors understood at the time they made

the June 2020 compensation decisions that the invitation to participate in the

Research Study would be significant to the Company’s financial performance.

         Plaintiffs point to the jump in Vaxart’s stock price after the June 26, 2020

announcement as evidence of materiality, but they fail to substantiate that assertion

with any well-pleaded facts. As in Desimone, Vaxart’s stock price was volatile, a

fact that the Company itself had acknowledged.200 The increase in Vaxart’s stock

price in late June 2020 followed three consecutive days of press releases, including

the inclusion of Vaxart’s stock on the Russell 3000 Index. Plaintiffs acknowledge

that “the Company’s stock price would potentially rise upon being listed on the

Russell 3000.”201 But just days after the June 26 press release, the stock closed near

pre-announcement levels. The Department of Health and Human Services also went

out of its way in July 2020 to knock down any misconception that Vaxart was in line



200
   See Vaxart, Inc., Form 10-K (Feb. 6, 2019) at 42 (noting that the Company’s stock price
was “expected to be volatile,” had been “subject to significant fluctuations,” and that
market prices for “securities of early-stage pharmaceutical, biotechnology and other life
sciences companies have historically been particularly volatile.”); Vaxart, Inc., Form 10-
K (Mar. 19, 2020) at 42 (same).
201
      Compl. ¶ 151.
                                           68
to receive government funding for its vaccine. As the Court in the federal securities

action acknowledged, the focus of any wrongdoing on the part of Vaxart or its

officers and directors is in how they portrayed the Company’s participation in the

Research Study, not the invitation itself. Vaxart, 2021 WL 6061518, at *5-6.

      As with the claim challenging the vote on the Plan Amendment, Plaintiffs’

assertion that the invitation to participate in the Research Study was material

information conflates that event with being selected as one of the finalists to receive

government funding to develop and produce a COVID-19 vaccine. There are no

well-pleaded allegations in the Complaint creating a reasonable inference that an

invitation to participate in the Research Study, which was subject to further

negotiation, was material non-public information on June 8, 2020, when the Board

approved the annual director grants to Yedid, Davis, and Finney and accelerated and

extended the expiration dates of VanLent’s options. See Investors Bancorp, 177

A.3d at 1223 (indicating that equitable review of director self-compensation

decisions focuses on the directors’ conduct “when making the awards”); see also

Weiss, 948 A.2d at 452–53 (sustaining fiduciary duty and unjust enrichment claims

where the board had a policy of issuing spring-loaded and bullet-dodging options

where the directors knew the contents of the yet-to-be-issued quarterly earnings

release). Therefore, the Complaint fails to allege that the Board knowingly granted

spring-loaded options to Yedid, Davis, and Finney on June 8, 2020. The Complaint

                                          69
also fails to allege that the Board accelerated and extended the expiration dates of

VanLent’s options on June 8, 2020 knowing that the invitation to participate in the

Research Study was material non-public information.

      The invitation to participate in the Research Study is nothing close to the

allegedly undisclosed material information that resulted in denial of motions to

dismiss in other compensation cases. For example, in Knight, stockholders alleged

directors granted equity awards to the board of a healthcare company at a strike price

set on the same day the company’s stock had hit its lowest price during the pandemic,

and at a time when the chairman and controlling stockholder “‘knew or had reason

to know of the time and extent of federal grants,’ including relief that [the company]

might reasonably expect to receive.” 2022 WL 1233370 at *10. In Howland v.

Kumar, the court denied a motion to dismiss claims challenging the repricing of

options where the board knew that the federal government had approved one of its

patents, and provided the expected issuance date, but did not announce the patent

decision until after the repricing. 2019 WL 2479738, at *1, *6. Notably, the court

dismissed claims as to one director who was not alleged to have known of the patent

issuance at the time of the repricing. Id. at *5. In Weiss, the defendant directors

were given early access to the company’s quarterly earnings releases, containing

information that materially affected the company’s stock price, and the plaintiff

alleged that the directors repeatedly used that information to time their own option

                                         70
awards under the company’s equity incentive plan. 948 A.2d at 439. In Tyson, the

plaintiff alleged that the compensation committee would award options to key

employees days before the company would issue press releases that were very likely

to drive stock prices higher. 919 A.2d at 576. Unlike in Weiss and Tyson, Plaintiffs

here do not allege an extended practice of awarding spring-loaded, bullet-dodging,

or back-dated options.202

                                      *      *      *

       The challenge to the compensation decisions made in connection with the

CEO transition also fails to state a claim. Those decisions are reflected in the June

13, 2020 unanimous written consent of the directors. As to Latour, the Plaintiffs do

not articulate how the decision to permit his options to continue to vest involved

spring-loading, at least not in the classic sense of the term. Latour’s most recent



202
    At the time the Board met on June 8, 2020 to consider the awards to Yedid, Davis, and
Finney, the Compensation Committee had already recommended those annual outside-
director grants based on an analysis by its compensation consultant. The number of options
proposed for each outside director was based on a percentage of the total number of
outstanding shares. The Complaint does not challenge the number of options awarded to
these directors. The Plan provides that the maximum amount of compensation to any
outside director in a calendar year cannot exceed $600,000. Plan § 3(d). Plaintiffs do not
allege the compensation paid to Yedid, Davis, or Finney in 2020, including the June 8,
2020 awards exceeded that amount. Defendants have not relied on this provision in support
of their motion to dismiss. The court in 3COM held that discretionary awards within
specific ceilings based upon specific categories of service would be subject to the business
judgment standard of review. 1999 WL 1009210, at *2–3. The Delaware Supreme Court’s
decision in Investors Bancorp, however, suggests that even grants within such limitations
cannot escape judicial review “when a breach of fiduciary duty claim has been properly
alleged.” Investors Bancorp, 177 A.3d at 1222.
                                            71
option award occurred in March 2020. The June 2020 decision did not involve a

grant of new options or change in the exercise price. Instead, the Board allowed his

existing options to continue vesting as long as he remained on the Board as part of

the termination agreement between Latour and the Company, which was permitted

under the terms of the Plan.       The second decision awarded time-based and

performance-based options to Floriou as part of his compensation package as the

new CEO. As with the June 8, 2020 compensation decisions, there are no well-

pleaded allegations that the Board knowingly spring-loaded Floriou’s options based

on the invitation to participate in the Research Study. Nor does the Complaint allege

that the Board amended Latour’s options knowing that the invitation to participate

in the Research Study was material information.

      Although materiality is generally considered an issue of fact, dismissal here

is appropriate because it is “so obvious[] . . . that reasonable minds cannot differ on

the question” of whether the invitation to participate in the Research Study was

material at the time of the June 2020 compensation decisions. In re Tele-Commc’ns,

Inc. S’holders Litig., 2005 WL 3642727, at *3 (Del. Ch. Dec. 21, 2005). It was not.

The terms were still being negotiated. There are no well-pleaded allegations that

selection for participation in the Research Study was a watershed moment as

Plaintiffs assert. Plaintiffs must accept the “crucial reality that Vaxart had been




                                          72
chosen only to participate in a primate study and not to receive a vast influx of

federal funds.”203

         Count III is dismissed for failure to state a claim as to all of the challenged

compensation decisions and for failure to plead demand futility as to the March

Awards and the April Awards.204

IV.      CONCLUSION

         The motions to dismiss Count II and Count III are granted in their entirety.

This conclusion is based on the allegations of the Complaint and how the Plaintiffs

have framed their claims.        The Plaintiffs have not alleged that the Director

Defendants breached their fiduciary duties or were unjustly enriched based on a plan

to exaggerate the significance of the Company’s selection to participate in the

Research Study and then to capitalize on the selling or vesting of options at inflated

market prices. That is not the Plaintiffs’ theory. The Plaintiffs chose to ride with

the claims asserted in the operative complaint instead of filing a consolidated

complaint. The claims, as pleaded in the Complaint, do not state a claim that the

stockholder vote on the Plan Amendment was uninformed or the product of a breach




203
      Vaxart, 2021 WL 6061518, at *5.
204
    Therefore, the court need not reach the merits of the Director Defendants’ other defenses
to this claim.
                                             73
of the duty of disclosure or that Latour, Floroiu, Davis, Finney, Yedid, or VanLent

was unjustly enriched.

      IT IS SO ORDERED.




                                        74